Exhibit 10.1

 

LEASE

 

between

 

CROWN PERRYVILLE, LLC,

 

as Landlord,

 

and

 

CELLDEX THERAPEUTICS, INC.,

 

as Tenant

 

Dated: May 1, 2013

 

Perryville III at Perryville Corporate Park

53 Frontage Road

Portions of First (1st) Floor and Second (2nd) Floor

Hampton, New Jersey

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article

 

Page

 

 

 

1

LEASE OF PREMISES

2

 

 

 

2

TERM AND POSSESSION

4

 

 

 

3

RENT

6

 

 

 

4

SECURITY DEPOSIT

13

 

 

 

5

OCCUPANCY AND USE

13

 

 

 

6

UTILITIES AND OTHER BUILDING SERVICES

15

 

 

 

7

REPAIRS, MAINTENANCE, ALTERATIONS, IMPROVEMENTS AND FIXTURES

18

 

 

 

8

FIRE OR OTHER CASUALTY; CASUALTY INSURANCE

20

 

 

 

9

GENERAL PUBLIC LIABILITY, INDEMNIFICATION AND INSURANCE

22

 

 

 

10

EMINENT DOMAIN

24

 

 

 

11

LIENS

24

 

 

 

12

RENTAL, PERSONAL PROPERTY AND OTHER TAXES

25

 

 

 

13

ASSIGNMENT AND SUBLETTING

25

 

 

 

14

TRANSFERS BY LANDLORD

27

 

 

 

15

DEFAULTS AND REMEDIES

28

 

 

 

16

LANDLORD’S RIGHT TO RELOCATE TENANT

32

 

 

 

17

NOTICE AND PLACE OF PAYMENT

32

 

 

 

18

TENANT’S RESPONSIBILITY REGARDING ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES

33

 

 

 

19

MISCELLANEOUS GENERAL PROVISIONS

36

 

Exhibits:

A                                      
-                                            Premises

B                                      
-                                            Landlord’s Work

C                                      
-                                            Rules and Regulations

D                                      
-                                            Estoppel Certificate

E                                       
-                                            Rent Schedule

F                                        
-                                            Expansion Space

G                                      
-                                            Parking Plan

 

i

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (this “Lease”) is made this 1st day of May, 2013, by and between
CROWN PERRYVILLE, LLC (“Landlord”), and CELLDEX THERAPEUTICS, INC. (“Tenant”).

 

ARTICLE 1

 

LEASE OF PREMISES

 

Section 1.1                                    Lease of Premises.  Landlord
hereby leases to Tenant and Tenant hereby leases from Landlord, subject to all
of the terms and conditions hereinafter set forth, office space in the building,
which is commonly known as Perryville III at Perryville Corporate Park located
at 53 Frontage Road, Hampton, New Jersey 08827 (the “Building”) for the term
hereinafter specified.  The space in the Building hereby leased to Tenant is set
forth in Item A of the Basic Lease Provisions and is designated on Exhibit A
attached hereto (the “Premises”).

 

Section 1.2                                    Basic Lease Provisions.

 

A.                                    Premises: Portions of the first (1st)
floor and second (2nd) floor of the Building.

 

B.                                    Rentable Area of Premises:  approximately
33,363 rentable square feet in the aggregate without representation or warranty
by Landlord to be allocated as follows: 3,539 rentable square feet for the first
(1st) floor Premises and 29,824 rentable square feet for the second (2nd) floor
Premises.  The rentable area of the Premises shall not be re-measured or
increased by Landlord during Lease term (unless the Premises is expanded as
provided in this Lease).

 

C.                                    Building Expense Percentage: 11.92%, based
on dividing the Rentable Area of the Premises set forth above by 280,000, being
the approximate rentable area of the Building.

 

D.                                    Base Rent: Base Rent payable by Tenant to
Landlord as set forth on Exhibit E annexed hereto.

 

E.                                     Term: Five (5) years and five (5) months.

 

F.                                      Commencement Date: The later of
November 15, 2013 or the date on which Tenant’s Alterations (as hereinafter
defined) are substantially completed and a Certificate of Occupancy for the
Premises is issued by the Borough of Hampton, New Jersey, permitting Tenant to
lawfully use and occupy the Premises.  Notwithstanding the foregoing, in the
event Tenant fails to adhere to the delivery dates provided in Tenant’s
construction

 

--------------------------------------------------------------------------------


 

schedule set forth in Section 7.5 herein, the Commencement Date shall be deemed
to be November 1, 2013.

 

G.                                    Expiration Date: Five (5) years and five
(5) months following the last day of the calendar month in which the
Commencement Date occurs.

 

H.                                   Rent Commencement Date:  Five (5) months
following the Commencement Date.

 

I.                                        Security Deposit: None.

 

J.                                        Broker(s): CBRE, Inc. and The
Garibaldi Group.

 

K.                                   Permitted Use:  General administrative,
executive and office use, and a Vivarium and a Laboratory and any other lawful
use permitted under the zoning regulations for the Borough of Hampton, New
Jersey and uses incidental thereto and for no other purpose.

 

L.                                     Address for notices and payments as
follows:

 

Landlord

 

c/o Crown Properties, Inc.

8 Fairway Court

Upper Brookville, New York 11771

 

With copies to:

 

Platte, Klarsfeld, Levine & Lachtman, LLP

10 East 40th Street, 46th Floor

New York, New York 10016

Attn: David R. Lachtman, Esq.

 

With Rental Payments to:

 

Crown Perryville, LLC

8 Fairway Court

Upper Brookville, New York 11771

 

Tenant:

 

At the Premises, Attn: Anthony S. Marucci,

President

 

With copies to:

 

Wilson, Elser, Moskowitz, Edelman & Dicker, LLP

3 Gannett Drive

White Plains, New York 10604

Attn:  Gregg Bucci, Esq.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2

 

TERM AND POSSESSION

 

Section 2.1                                    Term.  The term of this Lease
shall be the period of time specified in Item E of the Basic Lease Provisions
(“Original Term”) and shall commence on the Commencement Date.  The date of
commencement as defined above, hereinafter called the “Commencement Date,” and
the “Expiration Date” shall be confirmed by Tenant as provided in Section 2.5.
As used in this Lease, “Lease Term” shall include the Original Term and any
renewal thereof.

 

Section 2.2                                    Tenant’s Access Prior to
Commencement Date.  Subject to the terms hereof and provided that Tenant and its
agents do not interfere with Landlord’s Work, Tenant shall have access to the
Premises not less than sixty (60) days prior to the Commencement Date for the
purpose of Tenant installing telephone and network equipment and cabling, as
well as furniture fixtures and equipment, including Tenant’s low voltage wiring,
appliances, and lab equipment.  Prior to Tenant’s entry into the Premises as
permitted by the terms of this Section 2.2, Tenant shall submit a schedule to
Landlord for its approval, which schedule shall detail the timing and purpose of
Tenant’s entry, and Tenant shall provide Landlord with twenty-four (24) hour
prior notice of the timing and purpose of such entry.  In connection with any
such entry, Tenant acknowledges and agrees that Tenant’s employees, agents,
contractors, consultants, workmen, mechanics, suppliers and invitees shall fully
cooperate, work in harmony and not unreasonably interfere with Landlord or
Landlord’s contractor in performing Landlord’s Work.  If at any time any such
person representing Tenant shall not be cooperative or shall otherwise cause or
threaten to cause any such disharmony or interference, including, without
limitation, labor disharmony, and Tenant fails to immediately institute and
maintain corrective actions as directed by Landlord in a commercially reasonable
manner, then Landlord may revoke Tenant’s entry rights upon twenty-four (24)
hours’ prior written notice to Tenant.  Tenant acknowledges and agrees that any
such entry into and occupancy of the Premises or any portion thereof by Tenant
or any person or entity working for or on behalf of Tenant shall be deemed to be
subject to all of the terms, covenants, conditions and provisions of the Lease,
excluding only the covenant to pay Rent (until the occurrence of the Rent
Commencement Date).  Tenant further acknowledges and agrees that Landlord shall
not be liable for any injury, loss or damage which may occur to any of Tenant’s
work made in or about the Premises in connection with such entry or to any
property placed therein prior to the Commencement Date, unless caused by or due
to Landlord’s gross negligence or willful misconduct, the same being at Tenant’s
sole risk and liability.  Tenant shall be liable to Landlord for any damage to
any portion of the Premises, including the Landlord’s Work, caused by Tenant or
any of Tenant’s employees, agents, contractors, consultants, workmen, mechanics,
suppliers and invitees.  In the event that the performance of Tenant’s work in
connection with such entry causes a material increase in costs to be incurred by
Landlord or requires the use of any Building services, Tenant shall promptly
reimburse Landlord for such extra costs with no additional markup or fee imposed
by Landlord, and/or shall pay Landlord for such Building services at Landlord’s
standard rates then in effect with no additional markup or fee imposed by
Landlord.  In addition, Tenant shall hold Landlord harmless from and indemnify,
protect and defend Landlord against any loss or damage to the

 

4

--------------------------------------------------------------------------------


 

Premises or Building and against injury to any persons caused by Tenant’s
actions pursuant to this Section 2.2.

 

Section 2.3                                    Condition of Premises; “As-Is”. 
Except for Landlord’s Work (as set forth on Exhibit B), and except as otherwise
specifically provided in this Lease, Landlord is leasing the Premises to Tenant
“as is” without representation or warranty.  Notwithstanding anything contained
in this Lease, Landlord represents and warrants that the Building and the
Premises (1) are, to the best of Landlord’s knowledge, free of any known
environmental hazards, including without limitation, mold, (2) have adequate
utility capacity for Tenant’s intended use as set forth in Section 1.2 K,
(3) are fully sprinklered, and (4) any improvements needed to satisfy compliance
for the issuance of the certificate of occupancy (including without limitation,
bathrooms) shall not result in any increase costs for Tenant during the term or
subsequent extensions of the term of the Lease.

 

Section 2.4                                    Tenant’s Acceptance of the
Premises.  Upon delivery of possession of the Premises to Tenant as hereinbefore
provided, (a) Landlord and Tenant shall execute a “punch list” identifying such
portions of the Landlord’s Work which remain uncompleted as of the delivery of
possession of the Premises to Tenant, and (b) Tenant shall execute a letter of
understanding acknowledging (i) the Commencement Date and Expiration date of
this Lease, and (ii) that Tenant has accepted the Premises for occupancy and the
condition of the Premises, including the tenant finish improvements constructed
therein (other than the items identified for the punch list), was at that time
satisfactory and in conformity with the provisions of this Lease in all
respects.  Landlord shall promptly thereafter correct all such punch list items
within thirty (30) days after execution of the letter of understanding.  If
Tenant takes possession of and occupies the Premises, Tenant shall be deemed to
have accepted the Premises in the manner described in this Section 2.4, even
though the punch list and the letter of understanding provided for herein may
not have been executed by Tenant, except for any latent defects.

 

Section 2.5                                    Surrender of the Premises.

 

A.                                    Upon the expiration or earlier termination
of this Lease, or upon the exercise by Landlord of its right to re-enter the
Premises without terminating this Lease, Tenant shall immediately surrender the
Premises to Landlord, together with all alterations, improvements, and other
property as provided elsewhere herein, in broom-clean condition and in good
order, condition and repair, except for ordinary wear and tear and damage which
Tenant is not obligated to repair, failing which Landlord may restore the
Premises to such condition at Tenant’s expense.  Upon such expiration or
termination, Tenant shall have the right to remove its personal property (as
described in Article 7), and shall, if required by Landlord at the time Landlord
approved Tenant’s alteration request, remove all alterations made to the
Premises by or on behalf of Tenant.  Additionally, Tenant shall only be
obligated to remove computer and telephone cabling and wiring in the office
portion of the Premises (the “Office Premises”) that is installed by Tenant. 
Such removal shall be performed by Tenant in accordance with all legal
requirements and in such a manner that will enable Landlord to adequately
identify where said cabling and wiring was removed.  Any property remaining in
the Premises after the expiration or termination of this Lease shall be deemed
abandoned and Landlord shall have the right to

 

5

--------------------------------------------------------------------------------


 

remove and dispose of such property at Tenant’s sole cost and expense.  Tenant
shall, at its expense, promptly repair any damage caused by any such removal,
and shall restore the Premises to the condition existing prior to the
installation of the items so removed.

 

B.                                    Notwithstanding anything to the contrary
set forth herein, upon the expiration or earlier termination of this Lease,
Tenant will remove its laboratory equipment, benches and hoods and return the
laboratory portion of the Premises to Landlord with a vinyl floor and white
walls.  All full height demising walls in the Vivarium portion of the Premises
will be removed by Tenant and the ceiling grid shall be restored.  Tenant shall
be permitted to surrender the mechanical room with all equipment to remain
therein.  The remainder of the Premises shall be returned by Tenant to Landlord
as required by subsection A above.  Additionally, in the event Tenant does not
exercise its Renewal Option (as defined in Section 19.27 herein), Tenant shall
pay to Landlord no later than thirty (30) days prior to the expiration of the
Initial Term, a one-time restoration fee of $30,912.00 (representing $7.00 per
rentable square foot allocated to the Vivarium portion of the Premises, which is
deemed to be approximately 4,416 rentable square feet).

 

Section 2.6                                    Holding Over.  If Tenant, without
the prior written consent of the Landlord, holds over and remains in possession
of the Premises or any part thereof after the expiration or earlier termination
of this Lease or Tenant’s right to possession hereunder, Tenant shall be deemed
to hold the Premises as a tenant at sufferance, subject to all of the terms,
conditions and covenants of this Lease (which shall be applicable during the
holdover period), except that the monthly Base Rent and Additional Rent payable
during such holdover period shall be an amount equal to one hundred fifty
percent (150%) of the Base Rent and Additional Rent at the time of such
expiration or earlier termination.  Notwithstanding the foregoing provision, no
holding over by Tenant shall operate to extend this Lease, and Tenant shall be
liable for all reasonable damages to Landlord.  In the event Tenant holds over
in the Premises for a period in excess of thirty (30) days beyond the Expiration
Date, Tenant shall be responsible for all consequential damages attributable to
such holding over.  The provisions of this paragraph do not waive Landlord’s
right of re-entry or right to regain possession by actions at law or in equity
or by any other rights hereunder.

 

ARTICLE 3

 

RENT

 

Section 3.1                                    Base Rent.  Commencing on the
Rent Commencement Date, and continuing during each Lease Year (as hereinafter
defined), Tenant shall pay to Landlord as Base Rent for the Premises the amounts
specified on Exhibit E annexed hereto and made a part hereof, which Base Rent
shall be payable in monthly installments as specified, in advance, without
deduction or offset, on or before the first day of each and every calendar month
during the Lease Term; provided, however, that if the Commencement Date shall be
a day other than the first day of a calendar month or the Expiration Date shall
be a day other than the last day of a calendar month, the Base Rent for such
first or last fractional month shall be prorated on the basis of the number of
days during the month this Lease was in effect in relation to the total

 

6

--------------------------------------------------------------------------------


 

number of days in such month.  Tenant shall pay to Landlord the first monthly
installment of Base Rent upon Tenant’s execution of this Lease, to be applied to
the sixth (6th) monthly installment of Base Rent due after the Rent Commencement
Date.  A “Lease Year” shall mean a period of twelve (12) consecutive calendar
months.  The first Lease Year shall commence on the Rent Commencement Date, and
shall end with the expiration of the next succeeding twelve (12) months, plus
the number of days, if any, required to have the period end at the expiration of
the calendar month, and each Lease Year shall run consecutively thereafter. 
Notwithstanding anything to the contrary contained herein, provided that Tenant
is not then in default of this Lease beyond any applicable cure period, Tenant
shall receive a rent credit from the Commencement Date up to and including the
last day of the fifth (5th) month following the Rent Commencement Date.

 

Section 3.2                                    Annual Rental Adjustment.

 

A.                                    Definitions.  For purposes of this
Section 3.2, the following definitions shall apply:

 

1.                                      “Annual Rental Adjustment” shall mean an
amount for each calendar year subsequent to the Base Year equal to Tenant’s
Building Expense Percentage multiplied by the difference between (a) the amount
of Operating Expenses for such calendar year and (b) the amount of Operating
Expenses for the Base Year.  In no event shall the Annual Rental Adjustment for
any year during the term hereof be less than zero.

 

2.                                      “Operating Expenses” shall mean the
amount of all of Landlord’s direct costs and expenses paid or incurred (subject
to a five percent (5%) cap on controllable operating expenses) in owning,
managing, operating and maintaining the Building (including without limitation
the Common Areas as defined in Section 19.3, and the parking facility which is
part of the Building) for a particular calendar year as determined by Landlord
in accordance with generally accepted accounting principles, consistently
applied, including all additional direct costs and expenses of ownership,
management, operation and maintenance of the Building which Landlord reasonably
determines that it would have paid or incurred during such year if the Building
had been ninety-five (95%) percent occupied, including by way of illustration
and not limitation:  all general real estate taxes and all special assessments
levied against the Building (hereinafter called “real estate taxes”), other than
penalties for late payment; costs and expenses of contesting the validity or
amount of real estate taxes, including, without limitation, reasonable
attorneys’ fees; insurance premiums, water, sewer, electrical and other utility
charges other than the separately billed electrical and other charges paid by
Tenant as provided in this Lease; service and other charges incurred in the
operation and maintenance of the elevators and the heating, ventilation and
air-conditioning system; cleaning and other janitorial services; tools and
supplies; repair costs; landscape maintenance costs; security services; license,
permit and inspection fees; reasonable management fees (not to exceed four
percent (4%)); wages and related employee benefits payable for the

 

7

--------------------------------------------------------------------------------


 

maintenance and operation of the Building; amortization of capital improvements
made to the Building with the intention of reducing Operating Expenses or future
increase in Operating Expenses amortized over a period consistent with generally
accepted accounting principles, together with interest at the rate of six
percent (6%) per annum on the unamortized balance thereof; and in general all
other costs and expenses which would, under generally accepted accounting
principles, be regarded as operating and maintenance costs and expenses (but not
capital improvements.  Operating Expenses shall not include: (1) administrative
wages and salaries including wages and salaries of any employee above the grade
of building manager; (2) renting commissions; (3) franchise taxes or income
taxes of Landlord; (4) costs of improving, decorating and painting any space
rented or intended to be rented to a tenant; (5) interest and amortization under
mortgages; (6) attorneys’ fees in connection with leasing activities, a sale or
financing of the Building, or litigation with tenants, subtenants or other
occupants of the Building; (7) any amounts included in Operating Expenses that
are reimbursed or required to be reimbursed to Landlord by insurance proceeds or
condemnation awards; (8) any amount included in Operating Expenses that are
reimbursed or required to be reimbursed to Landlord by a tenant in the Building;
(9) any fines, penalties, late payment charge, default charges or similar
punitive amounts paid or incurred by Landlord in connection with, or as a result
of, existing violations of applicable laws; (10) the costs of complying with any
laws and regulations relating to hazardous materials (including fines, penalties
and interest thereon) or compliance with Environmental Laws; (11) any amounts
payable to an affiliate of Landlord to the extent such amounts are in excess of
the amounts that would have been paid absent such relationship; (12) costs of
repairs incurred by reason of fire or other casualty or condemnation; (13)
depreciation of the Building; (14) that portion of the salaries of Landlord’s
employees which does not relate to services performed in or for the Building,
and (15) sums paid to cause the Building to comply with all legal requirements
and laws.

 

3.                                      “Building Expense Percentage” shall mean
the percentage specified in Item C of the Basic Lease Provisions.

 

4.                                      “Base Year” shall mean calendar year
2014 as adjusted to reflect a ninety-five percent (95%) occupancy of a fully
assessed building.

 

B.                                    Payment Obligation.  In addition to the
Base Rent specified in this Lease, Tenant shall pay to Landlord as additional
rent for the Premises, in each calendar year or partial calendar year, during
the term of this Lease, an amount equal to the Annual Rental Adjustment for such
calendar year.

 

1.                                      Payment of Estimated Annual Rental
Adjustment.  The Annual Rental Adjustment shall be estimated annually by
Landlord, and written notice thereof shall be given to Tenant.  Tenant shall pay
to Landlord each month, at the same time the Base Rent is due, an amount equal
to one-twelfth (1/12) of the estimated Annual Rental Adjustment.

 

8

--------------------------------------------------------------------------------


 

2.                                      Increases in Estimated Annual Rental
Adjustment.  If Landlord’s estimate of Operating Expenses increases during a
calendar year, Landlord may increase the estimated Annual Rental Adjustment
during such year, by giving Tenant written notice to that effect, but only one
time per calendar year, and thereafter Tenant shall pay to Landlord, in each of
the remaining months of such year, an amount equal to the amount of such
increase in the estimated Annual Rental Adjustment divided by the number of
months remaining in such year.

 

3.                                      Adjustment to Actual Annual Rental
Adjustment.  After the end of each calendar year, Landlord shall prepare and
deliver to Tenant a statement showing the actual Annual Rental Adjustment for
such calendar year.  Within thirty (30) days after receipt of the aforementioned
statement, Tenant shall pay to Landlord, or Landlord shall credit against the
next rent payment or payments due from Tenant, or pay the same to Tenant within
thirty (30) days if the statement is rendered after the expiration of the Lease
as the case may be, the difference between the actual Annual Rental Adjustment
for such calendar year and the estimated amount paid by Tenant during such
year.  If this Lease shall commence, expire or be terminated on any date other
than the last day of a calendar year, then the Annual Rental Adjustment for such
partial calendar year shall be prorated on the basis of the number of days
during the year this Lease was in effect in relation to the total number of days
in such year.  The obligations of Landlord and Tenant under this Section 3.2B.3
shall survive the expiration or sooner termination of this Lease for a period of
one (1) year.

 

4.                                      Tenant’s Right to Audit. Landlord shall
retain and make available for inspection by Tenant all the records reflected in
Landlord’s statement of Operating Expenses as to each year for a period of 180
days after rendering a statement to Tenant (the “Inspection Period”), and Tenant
shall be entitled, on reasonable notice, to inspect same at any time during the
Inspection Period, at Landlord’s office or any other office where such records
my be located or stored, provided that Landlord shall have the right to change
such address on notice to Tenant. In the event Tenant shall dispute Landlord’s
Statement, Tenant shall, within the Inspection Period, deliver to Landlord a
statement (“Tenant’s Statement”) specifying the inaccuracies in Landlord’s
Statement, with reasonable detail. If Landlord and Tenant cannot, within thirty
(30) days of Landlord’s receipt of Tenant’s Statement, resolve their
differences, Landlord and Tenant shall, within fifteen (15) days thereafter,
agree on a national certified public accounting firm to undertake a review
thereof and to fix, in writing, the Operating Expenses and the Annual Rental
Adjustment in accordance with the terms of this Lease (the “Review”) which shall
be final and binding on Landlord and Tenant. The certified public accounting
firm shall be charged with completion of the Review within a thirty (30) day
period. Where Landlord and Tenant cannot timely agree on a national certified
public accounting firm for the foregoing, Landlord and Tenant shall each select
a member of a national certified public accounting firm who shall be directed to
select a national certified public accounting firm to undertake

 

9

--------------------------------------------------------------------------------


 

the Review. Where the result of the Review discloses a variation in Operating
Expenses from that asserted by Landlord of five percent (5%) or more, the
charges of the national certified public accounting firm shall be paid by
Landlord and where the result of the Review discloses a variation in Operating
Expenses from that asserted by Landlord of less than five (5%) percent, such
charges shall be paid by Tenant. Tenant shall pay to Landlord any amounts in
dispute pending resolution in accordance with the above procedure.

 

Section 3.3                                    Electrical Inclusion For Office
Premises.

 

A.                                    Landlord shall use commercially reasonable
efforts to achieve competitive utility rates commensurate with rates achieved in
the long term energy market for the Building and Premises.  Commencing on the
Commencement Date, Tenant shall pay to Landlord, as Additional Rent, electric
charges for the Office Premises on account of Tenant’s consumption of electrical
energy in the Premises in the sum of $33,509.00 per annum payable in equal
monthly installments of $2,792.42 (equivalent to $1.75 per rentable square foot
allocated to approximately 19,148 rentable square feet for the Office Premises)
(the “Electrical Inclusion Amount”).  Landlord shall provide the Premises with
seven (7) watts of power per rentable square foot with respect to all office
areas of the Premises.  Tenant will, except for the purpose of office cleaning,
use material amounts of electrical energy only during normal weekday operating
hours of the Building. Accordingly, if from time to time Tenant makes material
use of electricity during hours other than normal weekday operating hours of the
Building, or if from time to time Tenant after completion of its initial
installation adds or changes any machinery, appliances or equipment which
increases the aggregate connected and consuming electrical load in the Office
Premises, the Electrical Inclusion Amount and the Additional Rent shall from
time to time be equitably adjusted to reflect the resulting actual increase in
such consuming use. In addition, Landlord shall have the right to conduct a
periodic survey of Tenant’s actual connected and consuming electrical usage and
increase the Electrical Inclusion Amount if the survey indicates the Tenant’s
actual connected and consuming usage of electricity exceeds the cost of $1.75
per rentable square feet of the Office Premises. Landlord shall furnish a
statement of Landlord’s determination as to the amount of the adjustment, and
the same shall become binding upon the parties unless, within sixty (60) days,
Tenant notifies Landlord that it disputes the amount of such adjustment, in
which event the parties shall in good faith make reasonable attempts to come to
agreement, and, if Landlord and Tenant cannot agree thereon, the amount of such
adjustment shall be determined, based on standard practices, by an independent
electrical consultant selected by Landlord and approved by Tenant, such approval
to not be unreasonably withheld or denied. Tenant shall permit said consultant
to have access to the Premises and Tenant’s electrical facilities for the
foregoing purpose at all reasonable times, provided the same does not interfere
with the conduct of Tenant’s business in the Premises, and does not compromise
Tenant’s privacy or security in the Premises. The fee of such consultant shall
be paid by Tenant unless such consultant finds that Tenant’s use does not
justify an increase in Additional Rent, in which case the fee shall be paid by
Landlord. When the amount of such adjustment is so determined, Landlord and
Tenant shall execute a supplementary agreement to reflect such adjustment, which
shall be

 

10

--------------------------------------------------------------------------------


 

effective from the date of the increase of such connected and consuming usage as
determined by such electrical consultant and shall be made retroactively if
necessary. Any adjustment shall be effective even if such supplementary
agreement (in form reasonably approved by Tenant) is not executed and delivered.
Pending the determination of the adjustment, Tenant shall pay to Landlord the
current, existing amount of such connected and consuming usage. Thereafter, if
it is determined that Tenant has underpaid or overpaid, Tenant shall either pay
the amount of such underpayment to Landlord within thirty (30) days of such
determination, or receive a credit against Additional Rent in the amount of the
overpayment, said credit to be applied against the next accruing
installment(s) of Additional Rent.

 

B.                                    Landlord reserves the right to discontinue
furnishing electric energy to the Office Premises at any time upon not less than
ninety (90) days notice to Tenant, provided Landlord either discontinues
furnishing electric services to tenants occupying at least fifty (50%) percent
of the rentable square footage in the Building or is required to discontinue
such service as a result of legal requirements, in which event Tenant shall
arrange to obtain electric service directly from the utility providing electric
service to the Building. If Landlord exercises such right of termination, this
Lease shall continue in full force and effect and shall be unaffected thereby,
except only that, from and after the effective date of such discontinuance,
Landlord shall not be obligated to furnish electric energy to Tenant, and the
Additional Rent payable under this Lease shall be reduced by the Electrical
Inclusion Amount then in effect. If Landlord discontinues furnishing electric
energy to Tenant, Landlord shall, prior to the effective date of such
discontinuance, at Landlord’s expense, make such changes in panel boards,
feeders, risers, wiring and other conductors and equipment to the extent
required to permit Tenant to obtain electric energy directly from the public
utility company

 

C.                                    If any tax is imposed upon Landlord with
respect to electrical energy furnished as a service to Tenant by any government
authority, Tenant agrees that, where permitted by law or applicable regulations,
Tenant’s pro rata share of such taxes shall be reimbursed by Tenant to Landlord
upon demand.

 

D.                                    Landlord shall not in any way be liable or
responsible to Tenant for any loss or damage or expense which Tenant may sustain
or incur if either the quantity or character of electric service is changed for
Tenant’s requirements. Tenant’s use of electric current in the Office Premises
shall not at any time exceed the capacity of any of the electrical conductors
and facilities in or otherwise serving the Office Premises.  In order to insure
that such capacity is not exceeded and to avert any possible adverse effect upon
the building’s electric service, Tenant shall not, without Landlord’s prior
written consent in each instance, connect any fixtures, appliances or equipment
(other than a reasonable number of table or floor lamps, typewriters, word
processors, small computers, photocopy machines and similar small office
machines using comparable electric current) to the Building’s electric
distribution system nor make any alteration or addition to the electric system
of the Premises. Should Landlord grant such consent, all additional risers or
other equipment required therefor shall be provided by Landlord upon notice to
Tenant, and all costs and expenses in connection therewith, including, without
limitation,

 

11

--------------------------------------------------------------------------------


 

those for filing and supervision, shall be paid by Tenant. As a condition to
granting such consent, Landlord may require Tenant to agree to an increase in
the Additional Rent by an amount which will reflect the value to Tenant of the
additional service to be furnished by Landlord, to wit: the actual additional
electrical current to be actually connected and consumed by Tenant based upon
equipment actually installed and to be used in the Premises. If Landlord and
Tenant cannot agree on the amount of such Additional Rent increase, the same
shall be determined by a reputable electrical consultant, to be selected by
Landlord and approved by Tenant, such approval not to be unreasonably withheld
or denied, and paid by Tenant. The parties shall then execute an agreement
prepared by Landlord amending this Lease and setting forth the new Additional
Rent resulting from such increase and confirming the effective date thereof, but
such increase shall be effective from such date even if such agreement is not
executed.

 

Section 3.4                                    Submeter for Vivarium,
Laboratory.  Electricity service shall be provided to the Vivarium, laboratory
and mechanical storage space located within the Premises by the public utility
company supplying electricity service to the Building.  Tenant’s consumption of
electricity service in the Premises shall be measured by a sub-meter to be
installed therein by Landlord, at Landlord’s sole cost and expense, and Tenant
shall be responsible to pay for such consumption directly to Landlord, without
any mark up or additional fee imposed by Landlord (the “Sub-Meter Charges”). 
The parties acknowledge and agree that consumption shall include all applicable
taxes, surcharges, demand charges and rates, energy charges and rates, fuel
adjustment charges, time of day charges and other charges, adjustments and sums
payable in respect thereof as assessed by the public utility company supplying
electricity hereunder. Landlord shall not be liable to Tenant in any way for any
interruption, curtailment or failure, or defect in the supply or character of
electricity furnished to the portions of the Premises above by reason of any
requirement, act or omission of Landlord or of any utility or other company
servicing the Building with electricity or for any other reason except
Landlord’s gross negligence or willful misconduct. Except as set forth in
Section 6.3 herein, if either the quantity or character of electrical service is
changed by the utility or other company supplying electrical service to the
Building or is no longer available or suitable for Tenant’s requirements, no
such change, unavailability or unsuitability shall constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant from any of its obligations under this
Lease, or impose any liability upon Landlord, or its agents, by reason of
inconvenience or annoyance to Tenant, or injury to or interruption of Tenant’s
business, or otherwise.

 

Section 3.5                                    Late Charges.  In the event
Tenant fails to pay within ten (10) days after the same is due and payable any
installment of Base Rent or any other sum or charge required to be paid by
Tenant to Landlord under this Lease, such unpaid amount shall bear interest from
the due date thereof to the date of payment at the lower of (a) the annual rate
of five percentage points above the rate then most recently announced by
Citibank, N.A., or its successor, as its corporate base lending rate, as such
corporate base lending rate may change from time to time during the term of this
Lease, or (b) the highest rate permitted under applicable law, whichever is
less, until paid.  The payment of such interest shall not excuse or cure any
default of Tenant under this Lease.

 

12

--------------------------------------------------------------------------------


 

Section 3.6                                    Additional Rent.  “Additional
Rent” shall mean the amounts payable by Tenant on account of the Annual
Adjustment Rental, the Electrical Inclusion Factor, the Sub-Meter Charges and
all other amounts expressly identified as being Additional Rent payable by
Tenant to Landlord under this Lease. The payment of Base Rent and Additional
Rent hereunder is independent of each and every covenant and agreement contained
in this Lease, and Base Rent and Additional Rent shall be paid without set-off,
abatement, counterclaim or deduction whatsoever.

 

ARTICLE 4

 

SECURITY DEPOSIT — INTENTIONALLY OMITTED

 

ARTICLE 5

 

OCCUPANCY AND USE

 

Section 5.1                                    Occupancy.  Tenant shall use and
occupy the Premises for the purposes set forth in Item K of the Basic Lease
Provisions and shall not use the Premises for any other purpose whatsoever.

 

Section 5.2                                    Covenants of Tenant Regarding
Use.  In connection with its use of the Premises, Tenant agrees to do the
following:

 

A.                                    Tenant shall (i) use and maintain the
Premises and conduct its business thereon in a safe, careful, reputable and
lawful manner, (ii) comply with all laws, rules, regulations, orders,
ordinances, directions and requirements of any governmental authority or agency,
now in force or which may hereafter be in force, including without limitation
those which shall impose upon Landlord or Tenant any duty with respect to or
triggered by a change in the Tenant’s particular use or occupation of, or any
improvement or alteration to, the Premises, (iii) comply with and obey all
reasonable directions of the Landlord, including the Building’s Rules and
Regulations attached hereto as Exhibit C and as may be modified from time to
time by Landlord on reasonable notice to Tenant, provided such Rules and
Regulations are applied by Landlord in a uniform and non-discriminatory manner
and do not materially increase Tenant’s financial obligations under this Lease,
and (iv) shall not do or permit anything to be done in or about the Premises
which will in any way obstruct or interfere with the rights of other tenants or
occupants of the Building or injure or annoy them.  Landlord shall not be
responsible to Tenant for the non-performance by any other tenant or occupant of
the Building of any of the Building Rules and Regulations.

 

B.                                    Tenant shall not overload the floors of
the Premises beyond their designed weight-bearing capacity.  Landlord reserves
the right to direct the positioning of all heavy equipment, furniture and
fixtures which Tenant desires to place in the Premises so as to

 

13

--------------------------------------------------------------------------------


 

distribute properly the weight thereof, and to require the removal of any
equipment or furniture which exceeds the weight limit specified herein.

 

C.                                    Tenant shall not use the Premises, or
allow the Premises to be used, for any purpose or in any manner which would, in
Landlord’s commercially reasonable opinion, invalidate any policy of insurance
now or hereafter carried on the Building or increase the rate of premiums
payable on any such insurance policy.  Should Tenant fail to comply with this
covenant, Landlord may, at its option, require Tenant to stop engaging in such
activity or to reimburse Landlord as additional rent for any increase in
premiums charged on the insurance carried by Landlord on the Premises and
attributable to the use being made of the Premises by Tenant.

 

D.                                    Tenant shall not inscribe, paint, affix or
display any signs, advertisements or notices on the Building, except for such
tenant identification information as Landlord permits to be included or shown on
the directory board in the main lobby, on or adjacent to the access door or
doors to the Premises and on the monument sign in the front of the Building.

 

Section 5.3                                    Landlord’s Rights Regarding Use. 
In addition to the rights specified elsewhere in this Lease, Landlord shall have
the following rights regarding the use of the Premises or the Common Areas by
Tenant, its employees, agents, customers and invitees, each of which may be
exercised without notice or liability to Tenant:

 

A.                                    Landlord may install such signs,
advertisements or notices or tenant identification information on the directory
board or tenant access doors as it shall deem reasonably necessary or proper.

 

B.                                    Landlord shall approve, which approval
shall not be unreasonably withheld or denied, prior to installation, all types
of drapes, shades and other window coverings used in the Premises, and may
control all internal lighting that may be visible from outside the Premises.

 

C.                                    Landlord shall approve, which approval
shall not be unreasonably withheld or denied, all sign painting and lettering,
mineral or drinking water, beverages, foods, towels, vending machines or toilet
supplies used or consumed on the Premises and the Building, including the
suppliers thereof.

 

D.                                    Landlord may grant to any person the
exclusive right to conduct any business or render any service in the Building,
provided that such exclusive right shall not operate to limit Tenant from using
the Premises for the use permitted in Item K of the Basic Lease Provisions.

 

E.                                     Landlord may control the Common Areas in
such manner as it deems necessary or proper, including without limitation,
requiring all persons entering or leaving the Building to identify themselves
and their business in the Building to a security guard; excluding or expelling
any peddler, solicitor or loud or unruly person

 

14

--------------------------------------------------------------------------------


 

from the Building; and closing or limiting access to the Building or any part
thereof, including entrances, corridors, doors and elevators, during times of
emergency, repairs or after regular business hours.

 

Section 5.4                                    Access to and Inspection of the
Premises.  Landlord, its employees and agents and any mortgagee of the Building
shall have the right to enter any part of the Premises at reasonable times, upon
reasonable prior notice, but excluding the Vivarium or Laboratory for which a
representative of Tenant must be present at all time, for the purposes of
examining or inspecting the same, showing the same to prospective purchasers,
mortgagees or tenants and making such repairs, alterations or improvements to
the Premises or the Building as Landlord may deem necessary or desirable.  If
representatives of Tenant shall not be present to open and permit such entry
into the Premises during an emergency situation that affects the life, health
and safety of the Building and/or the Building’s occupants, Landlord and its
employees and agents may enter the Premises, including the Vivarium or the
Laboratory by means of a master or pass key or otherwise, provided that Landlord
gives immediate notice to Tenant’s representative by telephone or e-mail. 
Tenant shall provide the name, telephone number and email address of Tenant’s
representative upon execution of this Lease, and in the event a new Tenant
representative is appointed during the Term, Tenant shall notify Landlord in
accordance with Article 17 herein.  Landlord shall incur no liability to Tenant
for such entry, nor shall such entry constitute an eviction of Tenant or a
termination of this Lease, or entitle Tenant to any abatement of rent therefor,
provided Landlord’s access does not interfere with the conduct of Tenant’s
business in the Premises, and does not compromise Tenant’s privacy or security
in the Premises.

 

ARTICLE 6

 

UTILITIES AND OTHER BUILDING SERVICES

 

Section 6.1                                    Services to be Provided. 
Provided Tenant is not in default beyond any applicable cure period, Landlord
shall furnish to Tenant, except as noted below, the following utilities and
other building services to the extent reasonably necessary for Tenant’s
comfortable use and occupancy of the Premises for general office use or as may
be required by law or directed by governmental authority:

 

A.                                    Heating, ventilation and air-conditioning
for the Office Premises between the hours of 8:00 a.m. and 6:00 p.m. Monday
through Friday and 9:00 a.m. to 1:00 p.m. on Saturday of each week except on
legal holidays.  Landlord shall also furnish heat and air conditioning for the
Office Premises at such other times as are not provided for above on not less
than twenty-four (24) hours notice of Tenant’s need for such additional heating
or air conditioning, provided Tenant pays to Landlord overtime charges for such
additional heating and air conditioning in the amount of $75.00 per hour, which
charges are subject to revision.  Such charges shall be deemed Additional Rent
under this Lease.

 

B.                                    Electric current which shall be paid for
by Tenant to Landlord as set forth in Article 3 above.  At all times Tenant’s
use of electric current shall never exceed the capacity of the feeders to the
Building or the risers or wiring installation;

 

15

--------------------------------------------------------------------------------


 

C.                                    Water in the Common Areas for lavatory and
drinking purposes;

 

D.                                    Automatic elevator service;

 

E.                                     Cleaning and janitorial service,
including the supplying and installing of paper towels, toilet tissue and soap
in the Common Areas on Monday through Friday of each week except legal holidays;

 

F.                                      Washing of windows at intervals
reasonably established by Landlord;

 

G.                                    Maintenance of the Common Areas, including
the removal of rubbish and snow; and

 

H.                                   Repair and maintenance to the extent
specified elsewhere in this Lease;

 

I.                                        Tenant shall be entitled to utilize
hot and cold water as needed in the Office Premises and to operate the cage
washer, sinks and other small water usage appliances in the Laboratory and
Vivarium provided such use does not materially and adversely affect the
Building’s operations and functionality;

 

J.                                        Tenant shall have the right to utilize
existing natural gas and electric service as needed for their business
operations;

 

K.                                   Tenant shall have the right to use Building
heating hot water as part of the HVAC for the Lab and Vivarium provided there is
excess capacity with no mark-up or additional fee imposed by Landlord;

 

L.                                     Landlord to provide a lobby attendant
during normal business hours and card key access for after hours as external
security monitoring system

 

Section 6.2                                    Additional Services.  If Tenant
requests any other utilities or building services in addition to those
identified above or any of the above utilities or building services in
frequency, scope, quality or quantity greater than those which Landlord
determines are reasonably required by other tenants in the Building for general
office use, then Landlord shall use reasonable efforts to attempt to furnish
Tenant with such additional utilities or building services.  In the event
Landlord is able to and does furnish such additional utilities or building
services, the costs thereof shall be borne by Tenant, with no mark-up or
additional fee imposed by Landlord, who shall reimburse Landlord monthly for the
same as Additional Rent at the same time monthly installments of Base Rent and
other Additional Rent is due.

 

If any lights, machines or equipment (including but not limited to computers)
used by Tenant in the Premises materially affect the temperature otherwise
maintained by the Building’s air-conditioning system or generate substantially
more heat in the Premises than that which would normally be generated by the
lights and business machines typically used by other tenants in the Building or
by tenants in comparable office buildings, then Landlord shall have the right to
install any machinery or equipment which Landlord considers reasonably necessary
in order to restore the temperature balance between the Premises and the rest of
the Building, including

 

16

--------------------------------------------------------------------------------


 

equipment which modifies the Building’s air-conditioning system.  All costs
expended by Landlord to install any such machinery and equipment and any
additional costs of operation and maintenance occasioned thereby shall be borne
by Tenant, who shall reimburse Landlord for the same as provided in this
Section 6.2.

 

Tenant shall not connect any electrical equipment other than the business
machines and equipment typically used for general office purposes by tenants in
office buildings comparable to the Building (a computer not being an example of
such a typical business machine with the exception of personal computers and
word processors) without Landlord’s prior written consent, which consent shall
not be unreasonably withheld or denied.  If Landlord determines that the
electricity used by the equipment to be connected exceeds the designed load
capacity of the Building’s electrical system or is in any way incompatible
therewith, then Landlord shall have the right, as a condition to granting its
consent, to make such modifications to the electrical system or other parts of
the Building or Premises, or to require Tenant to make such modifications to the
equipment to connected, as Landlord considers to be reasonably necessary before
such equipment may be connected.  The cost of any such modifications shall be
borne by Tenant, who shall reimburse Landlord for the same (or any portion
thereof paid by Landlord) as provided in this Section 6.2, with no mark-up or
additional fee imposed by Landlord.

 

Section 6.3                                    Interruption of Services.  Tenant
understands, acknowledges and agrees that any one or more of the utilities or
other building services identified in Section 6.1 may be interrupted by reason
of accident, emergency or other causes beyond Landlord’s control, or may be
discontinued or diminished temporarily by Landlord or other persons until
certain repairs, alterations or improvements can be made; that Landlord does not
represent or warrant the uninterrupted availability of such utilities or
building services, and that any such interruption shall not be deemed an
eviction or disturbance of Tenant’s right to possession, occupancy and use of
the Premises or any part thereof, or render Landlord liable to Tenant for
damages by abatement of rent or otherwise, or relieve Tenant from the obligation
to perform its covenants under this Lease.  Notwithstanding anything contained
herein, if (a) there is an interruption or stoppage of any Building or
mechanical system or utilities or other service and the cause or cure of such
interruption is within Landlord’s reasonable control (herein called a “Landlord
Controlled Interruption”), and such interruption is not due to any negligence or
willful misconduct by Tenant, (b) such Landlord Controlled Interruption
materially and adversely interferes with Tenant’s use of the premises (or a
portion thereof) during business hours for more than five (5) consecutive
business days after Tenant delivers written notice thereof to Landlord, and
(c) Tenant actually does not use all or the affected portion of the Premises, if
applicable, for the operation of Tenant’s business therein, then during the
period of time such condition continues beyond such fifth (5th) consecutive
business day, Tenant shall be entitled to an equitable abatement of rent for all
of the affected portion of the premises, as applicable. Such rent abatement
shall cease immediately upon the earlier to occur of (i) the cessation of such
Landlord Controlled Interruption or (ii) Tenant’s re-commencement of use of all
or the affected portion of the Premises, as applicable, for the operation of
Tenant’s business therein.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 7

 

REPAIRS, MAINTENANCE, ALTERATIONS, IMPROVEMENTS AND FIXTURES

 

Section 7.1                                    Repair and Maintenance of
Building.  Subject to Section 7.2 and except for any repairs made necessary by
the negligence, misuse, or default of Tenant, its employees, agents, customers
and invitees, Landlord shall make all necessary repairs to the exterior walls,
exterior doors, windows, corridors and other Common Areas, including repairs
arising from latent defects and Landlord shall keep the Building in a safe,
clean and neat condition and use reasonable efforts to keep all equipment used
in common with other tenants, such as elevators, plumbing, heating, air
conditioning and similar equipment, in good condition and repair in a manner
consistent with Class A office buildings in the I-78 Western New Jersey Office
Market.  Except as provided in Article 8 and Article 10 hereof, there shall be
no abatement of rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs,
alterations or improvements in or to any portion of the Building or the Premises
or in or to any fixtures, appurtenances and equipment therein or thereon,
provided the same does not interfere with Tenant’s use of the Premises or its
access thereto or the conduct of Tenant’s business in the Premises, and does not
compromise Tenant’s privacy or security in the Premises.

 

Section 7.2                                    Repair and Maintenance of
Premises.  Tenant shall, at its sole cost and expense, keep and maintain the
Premises in good order, condition and repair, subject to ordinary wear and tear
and damage which Tenant is not obligated to repair as provided elsewhere in this
Lease.

 

Section 7.3                                    Alterations or Improvements. 
Tenant shall not make or permit alterations of or upon any part of the Premises
or additions to the Premises, including Tenant’s initial alterations to the
Premises (collectively, “Alterations”) without first obtaining the written
consent of Landlord, which consent shall not be unreasonably withheld.  Tenant
shall at its sole expense and cost, ensure that all Alterations shall be made in
accordance with all applicable laws, rules, codes, ordinances and regulations in
a good and workmanlike manner and in quality equal to or better than the
original construction of the Premises or Building, and Tenant shall comply with
such requirements as Landlord considers reasonably necessary or desirable. 
Before commencement of any Alterations or delivery of any materials unto the
Premises or the Building, Tenant shall furnish to Landlord, for its prior
written approval, which approval shall not be unreasonably withheld, delayed or
denied, plans and specifications certified by a licensed architect or engineer
approved by Landlord, which approval shall not be unreasonably withheld, delayed
or denied, and such other documentation as Landlord shall reasonably request in
connection with the Alterations.  Landlord’s consent to any such Alterations
shall create no responsibility or liability on the part of Landlord for the
completeness, design, sufficiency, or compliance with laws, rules, codes,
ordinances, or regulations of such Alterations or the plans, specifications or
working drawings therefor.  Tenant shall promptly pay all costs attributable to
such Alterations (including, without limitation, Landlord’s reasonable costs of
reviewing plans and materials submitted to Landlord for approval) and shall
promptly repair any damage to the Premises, Building or Common Areas caused by
or resulting from such Alterations.  Any such Alterations shall remain for the
benefit of Landlord, provided, however, that Landlord may elect

 

18

--------------------------------------------------------------------------------


 

at the time Landlord grants its approval of any Alterations to be made by
Tenant, to require that Tenant, at its expense, remove at the expiration or
earlier termination of this Lease all or a portion of the Alterations made by
Tenant and repair any damage caused by such removal.  Tenant’s obligations under
this Section shall survive the expiration or earlier termination of this Lease
for a period of one (1) year.

 

Notwithstanding the foregoing, during each Lease Year Tenant shall be permitted
to perform non-structural Alterations costing no less than $25,000.00 without
Landlord’s consent, but upon notice to Landlord.

 

If Landlord permits Tenant to perform any Alterations, then in addition to the
requirements set forth above in this Section 7.3, the following shall apply:
(i) prior to the commencement of the Alterations or the delivery of any
materials to the Building, Tenant shall submit to Landlord, for Landlord’s
approval, which approval shall not be unreasonably withheld, delayed or denied,
copies of the contracts, names, and addresses of all contractors, necessary
permits and licenses, certificates of insurance (including, without limitation,
Workmen’s Compensation, comprehensive general liability and adequacy of design
insurance) and instruments of indemnification and waivers of lien against any
and all claims, costs, expenses, damages and liabilities which may arise in
connection with the Alterations, all in such form and amount as shall be
reasonably satisfactory to Landlord; (ii) all such Alterations shall be done
only by contractors or mechanics approved by Landlord (which approval shall not
be unreasonably withheld) and at such time and in such manner as Landlord  may
from time to time reasonably designate; (iii) upon completion of any
Alterations, Tenant shall furnish Landlord with as-built plans, contractors’
affidavits, full and final waivers of lien, receipted bills covering all labor
and materials expended and used in connection with such Alterations; and
(iv) all such Alterations shall comply with all insurance requirements, all
laws, ordinances, rules and regulations of all governmental authorities, and all
collective bargaining agreements applicable to the Building, and shall be done
in a good and workmanlike manner and with the use of good grades of materials.

 

Tenant shall indemnify and save harmless Landlord from all costs, loss or
expense in connection with Alterations, unless caused by or due to the
negligence or willful misconduct of Landlord, its agents or employees occurring
within the scope of their respective employments without negligence on the part
of Tenant.  No person shall be entitled to any lien directly or indirectly
derived through or under Tenant or through or by virtue of any act or omission
of Tenant upon the Premises for any improvements or fixtures made thereon or
installed therein or for or on account of any labor or material furnished to the
Premises or for or on account of any matter or thing whatsoever; and nothing in
this Lease contained shall be construed to constitute a consent by Landlord to
the creation of any lien.  In the event any lien is filed against the Premises,
or any part thereof, for work claimed to have been done for or material claimed
to have been furnished to Tenant, Tenant shall cause such lien to be discharged
of record within thirty (30) days after filing by bonding or as provided or
required by law or in any other lawful manner.  Tenant shall indemnify and save
harmless Landlord from all costs, losses, expenses, and attorneys, fees in
connection with any such lien.

 

19

--------------------------------------------------------------------------------


 

Section 7.4                                    Trade Fixtures.  Except as
otherwise set forth in Section 2.5(B) above, any trade fixtures installed on the
Premises by Tenant at its own expense, such as movable partitions, counters,
shelving, showcases, mirrors and the like, may, and, at the request of Landlord,
shall be removed on the expiration or earlier termination of this Lease,
provided that Tenant is not then in default, that Tenant bears the cost of such
removal, and further that Tenant repairs at its own expense any and all damage
to the Premises resulting from such removal.  If Tenant fails to remove any and
all such trade fixtures from the Premises on the expiration or earlier
termination of this Lease, all such trade fixtures shall become the property of
Landlord unless Landlord elects to require their removal, in which case Tenant
shall, at its expense, promptly remove the same and restore the Premises to
their prior condition.

 

Section 7.5                                    Tenant’s Construction Schedule. 
In connection with Tenant’s performance of Tenant’s initial Alterations in the
Premises, Tenant shall comply with the following schedule:

 

A.                                    Tenant to submit 50% drawings for
Landlord’s review simultaneously with the execution of this Lease.

 

B.                                    Tenant’s construction manager to submit
95% drawings for sub-contractor bids by May 24, 2013.

 

C.                                    Tenant’s construction manager to submit
permit application package to the governmental authority having jurisdiction
over the Premises (Union Township) by May 31, 2013.

 

D.                                    Tenant’s construction manager to award
sub-contracts for major trades by June 21, 2013.

 

E.                                     Tenant to receive permit approvals by
June 26, 2013.

 

F.                                      Tenant’s construction manager to
complete construction by November 15, 2013 (or 20 weeks/140 days after permit
approval).

 

ARTICLE 8

 

FIRE OR OTHER CASUALTY; CASUALTY INSURANCE

 

Section 8.1                                    Fire and Other Casualty.  If the
Premises or the Building are made untenantable by fire or other casualty,
including damage or casualties of war, Landlord shall, to the extent permitted
by all mortgages and ground leases on the Building, immediately take such action
as is necessary to make applicable insurance proceeds available and to use the
same to reconstruct, repair and restore the Building and the Premises, including
the tenant improvements, if any, performed by Landlord pursuant to Landlord’s
Work or, if the Premises have been leased on an “as is” basis and accordingly no
tenant improvements were performed by Landlord in the Premises, to similar
improvements located in the Premises on the date of this Lease, and, at

 

20

--------------------------------------------------------------------------------


 

Landlord’s option, Tenant may be permitted or required to devote the proceeds of
its insurance covering tenant improvements to cause restoration of tenant
improvements over and above those performed or paid for by Landlord pursuant to
Landlord’s Work or “as is,” as the case may be, and pay for same to Landlord or
through Landlord as if newly done pursuant to Section 5 of this Lease.  In the
event fire or other casualty occurs and both Landlord and Tenant are insured, it
is agreed that the coverage of the Landlord shall be primary and that Landlord’s
recovery in no event shall be reduced by any insurance recovery to Tenant. 
Notwithstanding anything in this Section 8.1 to the contrary, if a registered
architect selected by Landlord licensed to do business in New Jersey should
certify that such work to the Premises cannot be accomplished by using standard
working methods and procedures so as to make the Premises tenantable within
twelve (12) months from the date the rehabilitation is started or within two
(2) months from such date if the Lease term has less than eighteen (18) months
remaining, either party shall have the right to terminate this Lease by giving
to the other notice of such election within ten (10) days after its receipt of
the architect’s certificate.  If said fire or other casualty results in total
destruction of the Building, this Lease shall automatically terminate as of the
date of said fire or other casualty.  In case of fire or other casualty not
resulting in termination of this Lease, rent shall be abated on a per diem basis
while the Premises are untenantable.  If Tenant continues to conduct its
business or profession in whole or in part from a portion of the Premises after
such casualty, rent for space shall be abated pro rata with rent being charged
only for the tenantable area.  In case of termination of this Lease, rent shall
be apportioned on a per diem basis and be paid to the date of the fire or other
casualty.

 

Section 8.2                                    Casualty Insurance.  Landlord
shall at all times during the Lease Term carry a policy of insurance which
insures the Building, including the Premises, against loss or damage by fire or
other casualty (namely, the perils against which insurance is afforded by a
standard fire insurance policy and extended coverage endorsement); provided,
however, that Landlord shall not be responsible for, and shall not be obligated
to insure against, any loss of or damage to any personal property of Tenant or
which Tenant may have in the Building or the Premises or any trade fixtures
installed by or paid for by Tenant on the Premises or any additional
improvements which Tenant may construct on the Premises, and Landlord shall not
be liable for any loss or damage to such property, regardless of cause,
including the negligence of Landlord and its employees, agents, customers and
invitees.  If the Alterations made by Tenant pursuant to Section 7.3 result in
an increase in the premiums charged during the Lease Term on the casualty
insurance carried by Landlord on the Building, then the cost of such increase in
insurance premiums shall be borne by Tenant, who shall reimburse Landlord for
the same as Additional Rent within thirty (30) days after being separately
billed therefor.

 

Section 8.3                                    Waiver of Subrogation.  Landlord
and Tenant hereby release each other and each other’s employees, agents,
customers and invitees from any and all liability for any loss of or damage or
injury to person or property occurring in, on or about or to the Premises, the
Building or personal property within the Building by reason of fire or other
casualty or any other risk which is or which is required to be insured against
under this Lease, regardless of cause, including the negligence of Landlord or
Tenant and their respective employees, agents, customers and invitees, and agree
that all insurance carried by either of them shall contain a clause whereby the
insurer waives its right of subrogation against the other party.  Because the
provisions of this Section 8.3 are intended to preclude the assignment of any
claim mentioned

 

21

--------------------------------------------------------------------------------


 

herein by way of subrogation or otherwise to an insurer or any other person,
each party to this Lease shall give to each insurance company which has issued
to it one or more policies of fire and extended coverage insurance notice of the
provisions of this Section 8.3 and have such insurance policies properly
endorsed, if necessary, to prevent the invalidation of such insurance by reason
of the provisions of this Section 8.3.

 

ARTICLE 9

 

GENERAL PUBLIC LIABILITY, INDEMNIFICATION AND INSURANCE

 

Section 9.1                                    Waiver and Release.  To the
extent not expressly prohibited by law, Tenant releases Landlord, its mortgagees
and their respective agents, partners, officers, servants and employees, from
and waives all claims for damages to person or property sustained by Tenant or
by any occupant of the Premises or the Building, or by any other person,
resulting directly or indirectly from fire or other casualty, cause or any
existing or future condition, defect, matter or thing in the Premises, the
Building or any part thereof, or from any equipment or appurtenance herein, or
from any accident in or about the building, or from any act or neglect of any
tenant or other occupant of the Building or of any other person, including
agents, partners, officers, servants and employees of Landlord.  This
Section shall apply especially, but not exclusively, to damage caused by water,
snow, frost, steam, excessive heat or cold, sewerage, gas, odors or noise, or
the bursting or leaking of pipes or plumbing fixtures, falling plaster, broken
glass, sprinkling or air conditioning devices or equipment, or flooding of
basements, and shall apply without distinction as to the person whose act or
neglect was responsible for the damage and whether the damage was due to any of
the acts specifically enumerated above, or from any other thing or circumstance,
whether of a like nature or of a wholly different nature.  If any damage to the
Premises or the Building or any equipment of appurtenance therein, whether
belonging to Landlord or to other tenants in the Building, results from any act
or neglect of Tenant, its employees, agents, guests or invitees, Tenant shall be
liable therefor and Landlord may, at its option, repair such damage, and Tenant
shall upon demand by Landlord reimburse Landlord for all costs of such repairs
and damages in excess of amounts, if any, paid to Landlord under insurance
covering such damages.  All personal property belonging to Tenant or any
occupant of the Premises that is in the Premises or the Building shall be there
at the risk of Tenant or other person only and Landlord shall not be liable for
damage thereto or theft or misappropriation thereof.

 

Section 9.2                                    Indemnity.  To the extent not
expressly prohibited by law, Tenant agrees to hold harmless and indemnify
Landlord, its mortgagees and their respective agents, partners, officers,
servants and employees against claims and liabilities, including reasonable
attorneys’ fees, for injuries to all persons and damage to or theft or
misappropriation or loss of property occurring in or about the Premises arising
from Tenant’s occupancy of the Premises or the conduct of its business or from
activity, work, or thing done, permitted or suffered by Tenant in or about the
Premises, or from any breach or default on the part of Tenant in the performance
of any covenant or agreement on the part of Tenant to be performed pursuant to
the terms of this Lease or due to any other act or omission of Tenant, its
agents or employees.  In the event any action or proceeding is brought against
Landlord, its mortgagee or their respective agents,

 

22

--------------------------------------------------------------------------------


 

partners, officers, servants or  employees by reason of any such claims, then,
upon notice from Landlord, Tenant covenants to defend such action or proceeding
by counsel reasonably satisfactory to Landlord.

 

Section 9.3                                    Tenant’s Insurance.  Tenant, in
order to enable it to meet its obligation to insure against the liabilities
specified in this Lease, shall at all times during the Lease Term carry, at its
own expense, one or more policies of general public liability and property
damage insurance, issued by one or more insurance companies acceptable to
Landlord, with the following minimum coverages:

 

A.                                    Worker’s Compensation — minimum statutory
amount.

 

B.                                    Comprehensive General Liability Insurance,
including Blanket, Contractual Liability, Broad Form Property Damage, Personal
Injury, Completed Operations, Products Liability, Fire Damage.

 

·                                          Not less than $5,000,000 Combined
Single Limit for both bodily injury and property damage.

 

C.                                    Fire and Extended Coverage, Vandalism and
Malicious Mischief, and Sprinkler Leakage insurance, for the full cost of
replacement of Tenant’s property.

 

D.                                    Business Interruption Insurance equivalent
to no less than twelve (12) months of Base Rent.

 

Such insurance policy or policies shall protect Tenant and Landlord as their
interests may appear, naming Landlord and Landlord’s managing agent and
mortgagee as additional insureds and shall provide that they may not be canceled
on less than thirty (30) days prior written notice to Landlord.  Tenant shall
furnish Landlord with Certificates of Insurance evidencing such coverage within
thirty (30) days after a request to do so.  Should Tenant fail to carry such
insurance and furnish Landlord with such Certificates of Insurance, Landlord
shall have the right, but not the obligation, to obtain such insurance and
collect the cost thereof from Tenant as additional rent.

 

Section 9.4                                    Landlord’s Responsibility. 
Landlord shall assume the risk of, be responsible for, have the obligation to
insure against, and indemnify Tenant and hold it harmless from, any and all
liability for any loss of or damage or injury to person (including death
resulting therefrom) or property (other than Tenant’s property as provided in
Section 8.2) occurring in, on or about the Common Areas, regardless of cause,
except for that caused by the sole negligence of Tenant and its employees,
agents, customers and invitees; and Landlord hereby releases Tenant from any and
all liability for the same.  Landlord’s obligation to indemnify Tenant hereunder
shall include the duty to defend against any claims asserted by reason of such
loss, damage or injury and to pay any judgments, settlements, costs, fees and
expenses, including attorneys, fees, incurred in connection therewith.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 10

 

EMINENT DOMAIN

 

If the whole or any part of the Premises shall be taken for public or
quasi-public use by a governmental or other authority having the power of
eminent domain or shall be conveyed to such authority in lieu of such taking,
and if such taking or conveyance shall cause the remaining part of the Premises
to be untenantable, inadequate for use by Tenant for the purpose for which they
were leased and shall not be reasonably sufficient for Tenant to continue
feasible operation of its business, or Tenant shall not have reasonable access
to the Premises, then either Landlord or Tenant may, at their respective option,
terminate this Lease as of the date Tenant is required to surrender possession
of the Premises by giving written notice of such termination to the other
party.  If a part of the Premises shall be taken or conveyed but the remaining
part is tenantable and adequate for Tenant’s use, then this Lease shall be
terminated as to the part taken or conveyed as of the date Tenant surrenders
possession; Landlord shall make such repairs, alterations and improvements as
may be necessary to render the part not taken or conveyed tenantable to the
extent the condemnation award proceeds received by Landlord are sufficient
therefor; and the rent shall be reduced in proportion to the part of the
Premises so taken or conveyed.  All compensation awarded for such taking or
conveyance shall be the property of Landlord without any deduction therefrom for
any present or future estate of Tenant, and Tenant hereby assigns to Landlord
all its right, title and interest in and to any such award.  However, Tenant
shall have the right to recover from such authority, but not from Landlord, such
compensation as may be awarded to Tenant on account of moving and relocation
expenses and depreciation to and removal of Tenant’s property, so long as such
award to Tenant does not reduce any award payable to Landlord.

 

ARTICLE 11

 

LIENS

 

If, because of any act or omission of Tenant or any person claiming by, through,
or under Tenant, any mechanic’s lien or other lien shall be filed against the
Premises or the Building or against other property of Landlord (whether or not
such lien is valid or enforceable as such), Tenant shall, at its own expense,
cause the same to be discharged of record within thirty (30) days after the date
of filing thereof, and shall also indemnify Landlord and hold it harmless from
any and all claims, losses, damages, judgments, settlements, costs and expenses,
including, without limitation, reasonable attorneys’ fees, resulting therefrom
or by reason thereof.  Landlord may, but shall not be obligated to, pay the
claim upon which such lien is based so as to have such lien released of record;
and, if Landlord does so, then Tenant shall pay to Landlord, as additional rent,
within thirty (30) days of demand, the amount of such claim, plus all other
costs and expenses incurred in connection therewith, plus interest thereon at
the rate of eight percent (8%) per annum until paid.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 12

 

RENTAL, PERSONAL PROPERTY AND OTHER TAXES

 

Tenant shall pay before delinquency any and all taxes, assessments, fees or
charges, including any sales, gross income, rental, business occupation or other
taxes, levied or imposed upon Tenant’s business operations in the Premises and
any personal property or similar taxes levied or imposed upon Tenant’s trade
fixtures, leasehold improvements or personal property located within the
Premises.  In the event any such taxes, assessments, fees or charges are charged
to the account of, or are levied or imposed upon the property of Landlord,
Tenant shall reimburse Landlord for the same as additional rent. 
Notwithstanding the foregoing, Tenant shall have the right to contest in good
faith any such item and to defer payment until after Tenant’s liability therefor
is finally determined.

 

If any tenant finish improvements, trade fixtures, alterations or improvements
or business machines and equipment located in, on or about the Premises,
regardless of whether they are installed or paid for by Landlord or Tenant and
whether or not they are affixed to and become a part of the realty and the
property of Landlord, are assessed for real property tax purposes at a valuation
higher than that at which other such property in other leased space in the
Building is assessed, then Tenant shall reimburse Landlord as additional rent
for the amount of real property taxes shown on the appropriate county official’s
records as having been levied upon the Building or other property of Landlord by
reason of such excess assessed valuation, within thirty (30) days of demand
therefor.

 

ARTICLE 13

 

ASSIGNMENT AND SUBLETTING

 

Section 13.1                             Assignment and Subletting.  Tenant
shall not, except as hereinafter provided, (i) assign, mortgage, pledge,
hypothecate, encumber or in any manner transfer this Lease or any estate or
interest therein, or (ii) permit any assignment of this Lease or any estate or
interest therein by operation of law, or (iii) sublease the Premises or any part
thereof; or (iv) grant any license, concession, or other right of occupancy of
any portion of the Premises, or (v) permit the use of the Premises by any party
other than Tenant, its agents and employees (each of the events described in
clauses (i) through (v) being referred to herein as a “Transfer”). 
Notwithstanding the foregoing, Landlord agrees not to unreasonably withhold,
delay, deny or condition consent to any assignment of this Lease or subletting
of all or a portion of the Premises, provided (a) Tenant is not then in default
under this Lease beyond any applicable cure period, (b) Landlord, in its sole
discretion reasonably exercised, determines that the reputation, business,
proposed use of the Premises and financial responsibility of the proposed
assignee or sublessee, are satisfactory to Landlord, (c) the proposed assignee
or sublessee shall expressly assume all the obligations of this Lease on
Tenant’s part to be performed, (d) such consent, if given, shall not release
Tenant of any of its obligations under this Lease, including without limitation,
its obligation to pay rent, (e) Tenant agrees specifically to pay over to
Landlord, as Additional Rent, fifty percent (50%) of all sums provided to be
paid under the terms and conditions of such assignment or sublease which are in
excess of the amounts otherwise required

 

25

--------------------------------------------------------------------------------


 

to be paid pursuant to this Lease less the then net unamortized or undepreciated
cost of any of Tenant’s fixtures, leasehold improvements, equipment, furniture,
furnishings or other personal property determined on the basis of Tenant’s
federal income tax returns, as well as all net costs incurred by Tenant in
connection with such transaction, including without limitation, broker’s
commissions, and (f) Tenant shall indemnify and hold Landlord harmless from any
claims for brokerage commissions due in connection with such assignment or
subletting.  Consent by Landlord to one or more Transfers shall not operate as a
waiver of Landlord’s right to approve all subsequent Transfers.  Any Transfer
without Landlord’s prior written consent shall be void and shall, at the option
of Landlord, constitute a Default under this Lease.  Neither this Lease nor any
interest therein shall be assignable as to the interest of Tenant by operation
of law without consent of Landlord, which consent may be arbitrarily withheld. 
In the event that Tenant shall request Landlord to consent to any Transfer,
Tenant shall reimburse Landlord on demand for all of Landlord’s costs and
expenses in connection therewith, including, without limitation, reasonable
attorneys’ fees incurred by Landlord in the amount of $2,000.00. 
Notwithstanding any Transfer consented to by Landlord, Tenant (and every
guarantor of Tenant’s obligation under this Lease) shall at all times remain
fully liable for the payment of the rent herein specified and for compliance
with all of Tenant’s other obligations under this Lease and any amendments
hereto and extensions of the term hereof.

 

Section 13.2                             Recapture Election.  Intentionally
Omitted.

 

Section 13.3                             Tenant’s Remedy. Tenant agrees that in
the event Landlord withholds its consent to any Transfer contrary to the
provisions of this Article 13, Tenant’s sole remedy shall be to seek an
injunction in equity or compel performance by Landlord to give its consent and
Tenant expressly waives any right to damages in the event of such withholding by
Landlord of its consent.

 

Section 13.4                             Permitted Transfers.

 

A.                                    If Tenant is a corporation, partnership or
limited liability entity other than a corporation whose stock is listed and
traded on a nationally recognized stock exchange (hereinafter referred to as a
“public corporation”), the provisions of Section 13.1 shall apply to a transfer
(by one or more transfers) of a majority of the stock, partnership or membership
interests of Tenant as if such transfer of a majority of the stock of Tenant
were an assignment of this Lease; but said provisions shall not apply to
transactions with a corporation or limited liability entity into or with which
Tenant is merged or consolidated or to which substantially all of Tenant’s
assets are transferred, provided that such merger, consolidation or transfer of
assets is for a valid business purpose and not principally for the purpose of
transferring the leasehold estate created hereby, and provided further, that in
any of such events (a) the successor to Tenant has a net worth computed in
accordance with generally accepted accounting principles at least equal to the
net worth of Tenant immediately prior to such merger, consolidation or transfer,
and (b) proof satisfactory to Landlord of such net worth shall have been
delivered to Landlord at least ten (10) days prior to the effective date of any
such transaction.

 

26

--------------------------------------------------------------------------------


 

B.                                    Tenant may, without Landlord’s consent,
but upon written notice to Landlord, permit any corporations or other business
entities which control, are controlled by, or are under common control with
Tenant (herein referred to as “related corporation”) to sublet all or part of
the Premises for any of the purposes permitted to Tenant, subject however to
compliance with Tenant’s obligations under this Lease.  Such subletting shall
not be deemed to vest in any such related corporation any right or interest in
this Lease or the Premises nor shall it relieve, release, impair or discharge
any of Tenant’s obligations hereunder.  For the purposes hereof, “control” shall
be deemed to mean ownership of not less than fifty percent (50%) of all of the
voting stock of such corporation or not less than fifty percent (50%) of all of
the legal and equitable interest in any other business entities.

 

ARTICLE 14

 

TRANSFERS BY LANDLORD

 

Section 14.1                             Sale and Conveyance of the Building. 
Landlord shall have the right to sell and convey the Building at any time during
the Lease Term, subject only to the rights of Tenant hereunder; and such sale
and conveyance shall operate to release Landlord from liability hereunder after
the date of such conveyance as provided in Section 15.4.

 

Section 14.2                             Subordination.  Tenant’s rights under
this Lease are and shall always be subordinate to the operation and effect of
any mortgage, deed of trust, ground lease or master lease now or hereafter
placed upon or governing the Building.  This clause shall be self-operative, and
no further instrument of subordination shall be required.  In confirmation
thereof, Tenant shall execute such further assurance as may be required.  Any
mortgagee, ground lessor or trustee under any such mortgage, deed of trust,
ground lease or master lease may elect that this Lease shall have priority over
its mortgage, deed of trust, ground lease or master lease; and upon notification
to Tenant of such election by such mortgagee, ground lessor or trustee, this
Lease shall be deemed to have priority over said mortgage, deed of trust, ground
lease or master lease whether this Lease is dated prior to or subsequent to the
date of such mortgage, deed of trust, ground lease or master lease. 
Notwithstanding the foregoing, no default by Landlord under any such mortgage,
deed of trust, ground lease or master lease shall affect Tenant’s rights
hereunder so long as Tenant is not in default under this Lease beyond any
applicable cure period.  Tenant hereby attorns to any successor to Landlord’s
interest in this Lease and shall recognize such successor as Landlord
hereunder.  Tenant agrees to execute and deliver within twenty (20) days after
Landlord’s request, all instruments as may be reasonably required by such
successor to confirm such attornment.  Notwithstanding anything contained in
this Lease, the subordination of this Lease to any superior lease or superior
mortgage now or hereafter placed upon or to encumber the property, and to any
renewals, modifications, extensions and refinancing of any superior lease or
superior mortgage now or hereafter placed upon or to encumber the property, and
Tenant’s agreement to attorn to any superior lessee or superior mortgagee under
a superior lease or a superior mortgage, shall be conditioned upon and subject
to such superior lessee or superior mortgagee entering into a subordination,
non-disturbance and attornment agreement (“SNDA”) in form and substance then
customarily used by such superior lessee or superior mortgagee, stating that so
long as this Lease shall be in effect and Tenant shall not be in default
hereunder beyond any applicable cure period that (i) Tenant shall not be named
or joined in any

 

27

--------------------------------------------------------------------------------


 

action or proceeding to foreclose any such superior lease or superior mortgage
(unless Tenant is deemed a necessary party under any law then in effect, in
which case Tenant’s interest in the premises shall not, in any case, be
foreclosed) and (ii) such action or proceeding shall not result in a
cancellation or termination of this Lease, and (iii) if the holder of any such
superior lease or superior mortgage becomes the owner of the fee or the assignee
of any superior lease or if the -property shall be sold as a result of any
action or proceeding to foreclose such superior mortgage, this Lease shall
continue in full force and effect as a direct lease between Tenant and the then
owner of the fee or the then lessee of such superior lease, or such purchaser of
the property, as the case may be, upon all of the obligations of this Lease. 
Tenant agrees to reimburse Landlord, within thirty (30) days of written demand
for any costs and expenses incurred by Landlord up to the amount of $1,000.00,
in connection with obtaining said non-disturbance agreement in favor of Tenant.

 

ARTICLE 15

 

DEFAULTS AND REMEDIES

 

Section 15.1                             Defaults by Tenant.  The occurrence of
any one or more the following events shall be a default under and breach of this
Lease by Tenant:

 

A.                                    Tenant shall fail to pay any installment
of Base Rent or any Additional Rent when the same shall be due and payable, or
any other amounts due Landlord from Tenant as additional rent or otherwise
within ten (10) days after the same shall be due and payable.

 

B.                                    Tenant shall fail to perform or observe
any term, condition, covenant or obligation required to be performed or observed
by it under this Lease for a period of thirty (30) days after notice thereof
from Landlord; provided, however, that if the term, condition, covenant or
obligation to be performed by Tenant is of such nature that the same cannot
reasonably be performed within such ten-day period, such default shall be deemed
to have been cured if Tenant commences such performance within said ten-day
period and thereafter diligently undertakes to complete the same and does so
complete the required action within a reasonable time, but not more than one
hundred twenty (120) days after Landlord’s notice in any event.

 

C.                                    Tenant shall effectuate a Transfer in
violation of Article 13 hereof.

 

D.                                    A trustee or receiver shall be appointed
to take possession of substantially all of Tenant’s assets in, on or about the
Premises or of Tenant’s interest in this Lease (and Tenant does not regain
possession within sixty (60) days after such appointment); Tenant makes an
assignment for the benefit of creditors; or substantially all of Tenant’s assets
in, on or about the Premises or Tenant’s interest in this Lease are attached or
levied under execution (and Tenant does not discharge the same within sixty (60)
days thereafter).

 

28

--------------------------------------------------------------------------------


 

E.                                     A petition in bankruptcy, insolvency, or
for reorganization or arrangement is filed by or against Tenant pursuant to any
federal or state statute (and, with respect to any such petition filed against
it, Tenant fails to secure a stay or discharge thereof within sixty (60) days
after the filing of the same).

 

Section 15.2                             Remedies of Landlord.  Upon the
occurrence of any event of default set forth in Section 15.1, Landlord shall
have the following rights and remedies, in addition to those allowed by law, any
one or more of which may be exercised without further notice to or demand upon
Tenant:

 

A.                                    Landlord may apply the Security Deposit or
re-enter the Premises and cure any default of Tenant, in which event Tenant
shall reimburse Landlord as additional rent for any costs and expenses which
Landlord may incur to cure such default; and Landlord shall not be liable to
Tenant for any loss or damage which Tenant may sustain by reason of Landlord’s
action, regardless of whether caused by Landlord’s negligence or otherwise.

 

B.                                    Landlord may elect to terminate this Lease
and Tenant’s right to the Premises or, without terminating this Lease, forthwith
terminate Tenant’s right to possession of the Premises.  Upon any termination of
this Lease, whether by lapse of time or otherwise, or upon any termination of
Tenant’s right to possession without termination of the Lease, Tenant shall
surrender possession and vacate the Premises and deliver possession thereof to
Landlord, and Tenant hereby grants to Landlord full and free license to enter
into and upon the Premises with process of law in the event of any such
termination of this Lease or right to possession, and to repossess Landlord of
the Premises as of Landlord’s former estate and to expel or remove Tenant and
any others who may be occupying or  be within the Premises and to remove any and
all property therefrom using such force as may be necessary without being deemed
in any manner guilty of trespass, eviction or forcible entry or detainer, and
without relinquishing Landlord’s rights to rent or any other right given to
Landlord hereunder or by operation of law.

 

C.                                    Landlord may at Landlord’s option enter
into the Premises, remove Tenant’s signs and other evidences of tenancy, and
take and hold possession thereof as in subparagraph B of this Section 15.2,
without such entry and possession terminating the Lease or releasing Tenant, in
whole or in part, from Tenant’s obligation to pay the rent hereunder for the
full term.  Upon and after entry into possession without termination of this
Lease, subject to Landlord’s right to first rent other vacant areas in the
Building, Landlord may relet the Premises or any part thereof to any person,
firm or corporation other than Tenant for such rent, for such time and upon such
terms as Landlord in Landlord’s sole discretion shall determine.  Any proceeds
from the relet of the Premises by Landlord shall first be applied against the
cost and expenses of reletting the Premises including, but not limited to, all
brokerage, advertising, legal, alteration, and other reasonably necessary
expenses incurred to secure a new tenant for the Premises.  If the consideration
collected by Landlord upon any such reletting after payment of the expenses of
reletting the Premises is not sufficient to pay monthly the full amount of the
rent reserved in this Lease, Tenant shall pay to Landlord the amount of each
monthly

 

29

--------------------------------------------------------------------------------


 

deficiency as it becomes due upon demand.  If the consideration collected by
Landlord upon any such reletting after payment of the expenses of reletting the
Premises is greater than the amount necessary to pay the full amount of the rent
reserved in this Lease, the full amount of such excess shall be retained by
Landlord and shall in no event be payable to Tenant.

 

D.                                    If the Landlord shall decide to terminate
this Lease, Landlord, at its sole option, shall be entitled to recover from
Tenant, in lieu of any amounts due under Section 15.2C hereof, and Tenant shall
pay to Landlord, on demand, as and for liquidated and agreed final damages, a
sum equal to the amount by which Landlord’s reasonable estimate of the aggregate
amount of Base Rent and Annual Rental Adjustment for a period from the date of
such termination through the scheduled expiration date of this Lease, exceeds
the then reasonable rental value of the Premises for the same period, both
discounted to present worth at the rate of five percent (5%) per annum.  If,
before presentation of proof of such liquidated damages to any court, commission
or tribunal, the Premises, or any part thereof, shall have been relet by
Landlord for such period, or any part thereof, the amount of rent reserved upon
such reletting shall be deemed, prima facie, to be the reasonable rental value
for the part or the whole of the Premises so relet during the term of the
reletting.

 

E.                                     Notwithstanding anything in this Lease to
the contrary, any and all remedies set forth in this Lease (i) shall be in
addition to any and all other remedies Landlord may have at law or in equity,
(ii) shall be cumulative and (iii) may be pursued successively or concurrently
as the Landlord may elect.  The waiver by Landlord of any breach of any term,
covenant or condition herein contained shall not be deemed to be a waiver of
such term, covenant or condition or any subsequent breach of the same, or any
other term, covenant or condition herein contained.  The acceptance of rent
hereunder shall not be construed to be a waiver of any breach by Tenant of any
term, covenant or condition of this Lease.

 

F.                                      Notwithstanding any provision in this
Lease permitting Tenant to cure any default within a specified period of time,
if Tenant shall default (i) in the timely payment of rent (whether any or all of
Base Rent or Annual Rental Adjustment) two (2) or more times in any period of
twelve (12) consecutive months, or (ii) in the performance of any particular
term, condition or covenant of this Lease two (2) or more times in any period of
six (6) consecutive months, then, notwithstanding that such defaults shall have
each been cured within any applicable cure period after notice, if any, as
provided in this Lease, any further similar default (including, without
limitation, with respect to non-payment of rent, the further non-payment of any
kind of rent payable under this Lease) shall not be curable by Tenant and
Landlord shall have all of the remedies provided in this Lease (including,
without limitation, any and all remedies at law and in equity) for a default
hereunder.  Furthermore, if Tenant shall default in the timely payment of rent
(whether any or all of Base Rent or Annual Rental Adjustment) two (2) or more
times in any period of twelve (12) consecutive months, Tenant shall, within
five (5) days after receipt of Landlord’s written demand therefor, deposit with
Landlord as security for Tenant’s further obligations under this Lease, a sum
equal to

 

30

--------------------------------------------------------------------------------


 

two (2) months Base Rent and Annual Rental Adjustment as calculated by Landlord,
which sum shall be held and applied by Landlord as a security deposit hereunder
in addition to any other security deposit required hereunder.

 

G.                                    Landlord may sue for injunctive relief or
to recover damages for any loss resulting from the breach.

 

Section 15.3                             Default by Landlord and Remedies of
Tenant.  It shall be a default under and breach of this Lease by Landlord if it
shall fail to perform or observe any term, condition, covenant or obligation
required to be performed or observed by it under this Lease for a period of
thirty (30) days after notice thereof from Tenant; provided, however, that if
the term, condition, covenant or obligation to be performed by Landlord is of
such nature that the same cannot reasonably be performed within such thirty-day
period, such default shall be deemed to have been cured if Landlord commences
such performance within said thirty-day period and thereafter diligently
undertakes to complete the same.  Upon the occurrence of any such default,
Tenant may sue for injunctive relief or recover direct damages for any loss
resulting from the breach, and Tenant shall be permitted to exercise all other
rights and remedies under this Lease, at law and in equity.

 

Section 15.4                             Limitation of Landlord’s Liability.  If
Landlord shall fail to perform or observe any term, condition, covenant or
obligation required to be performed or observed by it under this Lease as
provided in Section 15.3 and if Tenant shall, as a consequence thereof, recover
a money judgment against Landlord, Tenant agrees that  it shall look solely to
Landlord’s right, title and interest in and to the Building for the collection
of such judgment; and Tenant further agrees that no other assets of Landlord
shall be subject to levy, execution or other process for the satisfaction of
Tenant’s judgment and that Landlord shall not be liable for any deficiency.

 

The references to “Landlord” in this Lease shall be limited to mean and include
only the owner or owners, at the time, of the fee simple interest in the
Building.  In the event of a sale or transfer of such interest (except a
mortgage or other transfer as security for a debt), the “Landlord” named herein,
or, in the case of a subsequent transfer, the transferor, shall, after the date
of such transfer, be automatically released from all liability for the
performance or observance of any term, condition, covenant or obligation
required to be performed or observed by Landlord hereunder; and the transferee
shall be deemed to have assumed all of such terms, conditions, covenants and
obligations accruing after the date of transfer.

 

Section 15.5                             Non-Waiver of Defaults.  The failure or
delay by either party hereto to exercise or enforce at any time any of the
rights or remedies or other provisions of this Lease shall not be construed to
be a waiver thereof, nor affect the validity of any part of this Lease or the
right of either party thereafter to exercise or enforce each and every such
right or remedy or other provision.  No waiver of any default and breach of the
Lease shall be deemed to be a waiver of any other default and breach.  The
receipt by Landlord of less than the full rent due shall not be construed to be
other than a payment on account of rent then due, nor shall any statement on
Tenant’s check or any letter accompanying Tenant’s check be deemed an accord and
satisfaction, and Landlord may accept such payment without prejudice to
Landlord’s right to recover the balance of the rent due or to pursue any other
remedies provided in this Lease.  No

 

31

--------------------------------------------------------------------------------


 

act or omission by Landlord or its employees or agents during the Lease Term
shall be deemed an acceptance of a surrender of the Premises, and no agreement
to accept such a surrender shall be valid unless in writing and signed by
Landlord.

 

Section 15.6                             Attorneys’ Fees.  In the event of any
litigation between Tenant and Landlord to enforce any provision of this Lease or
any right of either party hereto, the unsuccessful party to such litigation
shall pay to the successful party all costs and expenses, including reasonable
attorney’s fees, incurred therein.  Furthermore, if Landlord, without fault, is
made a party to any litigation instituted by or against Tenant, Tenant shall
indemnify Landlord against, and protect, defend, and save it harmless from, all
costs and expenses, including reasonable attorney’s fees, incurred by it in
connection therewith.  If Tenant, without fault, is made party to any litigation
instituted by or against Landlord, Landlord shall indemnify Tenant against, and
protect, defend, and save it harmless from, all costs and expenses, including
reasonable attorney’s fees, incurred by it in connection therewith.

 

ARTICLE 16

 

RESERVED

 

ARTICLE 17

 

NOTICE AND PLACE OF PAYMENT

 

Section 17.1                             Notices.  Any notice required or
permitted to be given under this Lease or by law shall be deemed to have been
given if it is written and delivered in person or mailed by Registered or
Certified mail, postage prepaid, or sent by a nationally recognized overnight
delivery service to the party who is to receive such notice at the address
specified in Item L of the Basic Lease Provisions.  When so mailed, the notice
shall be deemed to have been given two (2) business days after the date it was
mailed.  When sent by overnight delivery service, the notice shall be deemed to
have been given on the next business day after deposit with such overnight
delivery service.  The address specified in Item L of the Basic Lease Provisions
may be changed by giving written notice thereof to the other party.

 

Section 17.2                             Place of Payment.  All rent and other
payments required to be made by Tenant to Landlord shall be delivered or mailed
to Landlord’s management agent at the address specified in Item L of the Basic
Lease Provisions or any other address Landlord may specify from time to time by
written notice given to Tenant.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 18

 

TENANT’S RESPONSIBILITY REGARDING
ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES

 

Section 18.1  Definitions.  For purposes of this Lease, the following additional
definitions shall apply:

 

A.                                    “Hazardous Substances” shall include any
pollutants,  petroleum products, dangerous substances, toxic substances,
hazardous wastes, hazardous materials, or hazardous substances as defined in or
pursuant to the Industrial Site Recovery Act and all rules, regulations, orders,
directives and opinions promulgated thereunder (“ISRA”) N.J.S.A. 13:1K-6 et
seq.; the Spill Compensation and Control Act, N.J.S.A. 58:10-23.11 et seq. and
all rules, regulations, orders, directives and opinions promulgated thereunder
(“Spill Act”); the Solid Waste Management Act, N.J.S.A. 13:1E-1 et seq.; the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq.; the
Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C.
Section 9601 et seq. and all rules, regulations, orders, directives and opinions
promulgated thereunder (“CERCLA”); or any other Federal, State or Local
environmental law or ordinance; and all rules, regulations, orders, directives
and opinions promulgated under the foregoing, any amendments to any of the
foregoing and any successor legislation to any of the foregoing (collectively
“Environmental Laws”);

 

B.                                    “Release” means releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, disposing or dumping;

 

C.                                    “Notice” means any summons, citation,
directive, order, claim, litigation,  investigation, proceeding, judgment,
letter, submission or other communication, written or oral, actual or
threatened, from the New Jersey Department of Environmental Protection (“DEP”),
the United States Environmental Protection Agency (“EPA”), any other Federal,
State or Local agency or authority or any other entity or any individual,
concerning any act or omission resulting or which may result in the Release of
Hazardous Substances into the waters or onto the lands of the State of New
Jersey or into waters outside the jurisdiction of the State of New Jersey or
into the “environment” as such terms are defined in CERCLA, or otherwise related
to any Environmental Law or Tenant’s obligations pursuant to this Section 22. 
“Notice” shall include the imposition of any liens of any real or personal
property or revenues of Tenant including, but not limited to, Tenant’s interest
in the Premises or any of Tenant’s property located thereon, pursuant to or
resulting from the violation of any Environmental Law, or any other governmental
actions, orders or permits or any knowledge after due inquiry and investigation
of any facts which could give rise to any of the above.

 

Section 18.2                             To the extent that Tenant may be
permitted under applicable law to use the Premises and/or the Project for the
generating, manufacturing, refining, transporting, treating, storing, handling,
disposing, transferring or processing of Hazardous Substances, Tenant shall
ensure that said use shall be conducted at all times strictly in accordance with
applicable

 

33

--------------------------------------------------------------------------------


 

Environmental Law.  Tenant shall not cause nor permit as a result of any
intentional or unintentional act or omission, a Release of Hazardous
Substances.  If any intentional or unintentional act or omission results in any
actual or alleged Release of Hazardous Substances, Tenant promptly shall conduct
necessary sampling and cleanup and remediate such Release in accordance with
applicable Environmental Laws.

 

Section 18.3                             Tenant shall not operate any business
at the Premises which shall be subject to ISRA.  Tenant hereby represents that
its North America Industrial Classification (herein “NAIC”) Number is 541711 as
determined by reference to the NAIC Manual and its operations shall consist of
the Use described in Paragraph J of Section 1.2 above.  Notwithstanding any
provision of ISRA to the contrary, if the Tenant’s operations become subject to
ISRA, Tenant, at Tenant’s own expense, shall do whatever is necessary to comply
with ISRA whenever an obligation to do so arises.  If requested to do so by
Landlord, but no more often than once per year, Tenant shall obtain a letter
from DEP or any successor agency confirming that ISRA does not apply to Tenant’s
operations.  At no expense to Landlord, Tenant promptly shall provide all
information requested by Landlord regarding or in furtherance of ISRA
compliance.  Tenant shall sign any affidavit concerning compliance with
Environmental Laws submitted by Landlord which is true, accurate and complete;
if an affidavit is not true, accurate and complete, Tenant shall provide the
necessary information to make it true, accurate or complete and then shall sign
same.

 

Section 18.4                             Tenant promptly shall furnish Landlord
with true copies of any Notices of any nature made by Tenant to, or received by
Tenant from DEP, EPA, or any local, state or federal authority.

 

Section 18.5                             Notwithstanding anything in this Lease
to the contrary, and without limiting any other provisions of this Article 18,
Tenant, at its sole cost and expense, shall observe, comply and fulfill all of
the terms and provisions of all applicable Environmental Laws, as the same may
be amended from time to time, as they relate to Tenant’s use and occupancy of
the Premises during the term of this Lease.

 

Section 18.6                             Without limiting the foregoing, Tenant
agrees:

 

A.                                    That it shall not do or omit to do nor
suffer the commission or omission of any act, the commission or omission of
which is prohibited by or may result in liability pursuant to any Environmental
Law, including without limitation, the Release of Hazardous Substances;

 

B.                                    Whenever the provisions of any
Environmental Law requires the “owner  or operator” of the Premises to do any
act, Tenant on behalf of Tenant and/or Landlord, as the case may be, shall do
such act at its sole cost and expense, including the making of all submissions
and the providing of all information, it being the intention of the parties
hereto that Landlord shall be free of all expenses and obligations arising from
or in connection with compliance with Environmental Laws relating to Tenant’s
particular use of the Premises and that Tenant shall fulfill all such
obligations and pay all such expenses.

 

34

--------------------------------------------------------------------------------


 

Section 18.7                             In the event there shall be filed a
lien against the Premises and/or the Project arising out of a claim(s) by DEP
pursuant to the provisions of the Spill Act or by EPA pursuant to the provisions
of CERCLA that is related to, attributable to or caused by Tenant’s acts or
omissions, Tenant immediately either shall: 1) pay the claim and remove the lien
from the Premises and/or the Project; or, ii) furnish a bond, cash receipt or
other security satisfactory to Landlord sufficient to discharge the claim out of
which the lien arises.

 

Section 18.8                             (i)                                    
Tenant promptly shall provide Landlord with all documentation and correspondence
provided to DEP pursuant to the Worker and Community Right to Know Act, N.J.S.A.
34:5A-1 et seq., and all rules, regulations, orders, directives and opinions
promulgated thereunder.

 

(ii)                                  Tenant promptly shall supply Landlord all
reports and notices made by Tenant pursuant to the Hazardous Substance Discharge
Reports and Notices Act, N.J.S.A. 13:1K-15, et seq. and all rules, regulations,
orders, directives and opinions promulgated thereunder.

 

(iii)                               Tenant promptly shall provide Landlord with
a copy of all permits obtained pursuant to any Environmental Law.

 

Section 18.9                             Tenant acknowledges that for Landlord
to comply with the requirements of Environmental Laws, Landlord from time to
time, may have to enter the Premises.  Landlord and/or its agents shall have an
irrevocable license and right to enter the Premises for such purposes, upon
reasonable prior written notice to Tenant and at reasonable times, and with
respect to the Laboratory and Vivarium, with a representative of Tenant present
at all times.  All such entry by Landlord and/or its agents shall be upon
reasonable notice to Tenant.

 

Section 18.10                      Tenant agrees to cooperate with Landlord to
provide any information necessary to Landlord in order to effect compliance with
any Environmental Law and to execute any documents requested by Landlord in
connection with compliance with any Environmental Law.

 

Section 18.11       Tenant shall cooperate fully in allowing, from time to time,
but in no event more than one per calendar year, such examinations, tests,
inspections and reviews of the Premises as Landlord, in its sole and absolute
discretion, shall determine to be advisable in order to evaluate any potential
environmental problems or Tenant’s compliance with Environmental Laws, provided
the same does not interfere with Tenant’s use of the Premises or its access
thereto or the conduct of Tenant’s business in the Premises, and does not
compromise Tenant’s privacy or security in the Premises.

 

Section 18.12                      Tenant shall indemnify, defend and hold
Landlord harmless from any and all fines, suits, procedures, claims,
liabilities, costs and actions of any kind, including counsel fees (including
those incurred to enforce this indemnity or for any other purpose) arising out
of or in any way related to (1) any spills or discharges of Hazardous Substances
at the Premises

 

35

--------------------------------------------------------------------------------


 

and/or Project for which Tenant is responsible pursuant to this Lease or
(2) Tenant’s failure to comply with the provisions of this Lease.  Tenant’s
obligations and liabilities pursuant to this Lease shall continue for so long as
Landlord remains responsible or liable under Environmental Laws or otherwise for
any spills or discharges of Hazardous Substances and/or for any violations of
Environmental Laws which occur during Tenant’s possession of the Premises. 
Tenant’s failure to abide by the terms of this Section shall be enforceable by
injunction.

 

Section 18.13       Notwithstanding anything to the contrary contained in this
Lease, Tenant shall not be responsible for complying with any Environmental Law
in connection with any spill or Release of Hazardous Substances which shall have
occurred prior to the Commencement Date of this Lease, or which are attributable
to any other tenant of the Building or to Landlord.

 

Section 18.14                      In the event Tenant shall fail to comply in
full with this Section, Landlord, at its option, may perform any and all of
Tenant’s obligations as aforesaid, and all costs and expenses so incurred by
Landlord shall be deemed a claim against Tenant as Additional Rent payable
within thirty (30) days of demand.

 

Section 18.15                      In no event shall Landlord be liable or
responsible to Tenant or anyone claiming through or under Tenant for the failure
of any other tenant or other person to comply with any Environmental Law and
Tenant shall not be excused from the performance of any obligation hereunder due
to such failure.

 

Section 18.16                      The provisions of this Article 18 shall
survive the expiration or earlier termination of this Lease, regardless of the
reason for such termination and compliance with the provisions of this
Article 18 may require Tenant to expend funds or perform acts after the
expiration or termination of this Lease.  Tenant agrees to expend such funds
and/or perform such acts and shall not be excused therefrom notwithstanding any
expiration or termination of this Lease, it being agreed and acknowledged that
Landlord would not have entered into this Lease but for the provisions of this
Article 18.

 

ARTICLE 19

 

MISCELLANEOUS GENERAL PROVISIONS

 

Section 19.1                             Condition of Premises.  Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the Premises or the Building or with
respect to the suitability or condition of any part of the Building for the
conduct of Tenant’s business except as provided in this Lease.

 

Section 19.2                             Insolvency or Bankruptcy.  In no event
shall this Lease be assigned or assignable by operation of law, and in no event
shall this Lease be an asset of Tenant in any receivership, bankruptcy,
insolvency, or reorganization proceeding.  This Lease shall be assumed or
rejected within sixty (60) days after the filing of any bankruptcy proceeding
filed by or against Tenant.

 

36

--------------------------------------------------------------------------------


 

Section 19.3                             Common Areas.  The term “Common Areas,”
as used in this Lease, refers to the areas of the Building which are designed
for use in common by all tenants of the Building and their respective employees,
agents, customers, invitees and others, and includes, by way of illustration and
not limitation, entrances and exits, hallways and stairwells, elevators,
restrooms, sidewalks, driveways, parking areas, landscaped areas, the loading
dock and other areas as may be designated by Landlord as part of the Common
Areas of the Building.  Tenant shall have the non-exclusive right, in common
with others, to the use of the Common Areas, subject to such nondiscriminatory
rules and regulations as may be adopted by Landlord including those set forth in
Section 5.2 and Exhibit C of this Lease.  Landlord reserves the right to modify,
alter and close portions of the Common Areas from time to time in its sole and
absolute discretion, provided that Tenant’s access to the Premises shall not be
materially, adversely affected.

 

Section 19.4                             Choice of Law.  This Lease shall be
governed by and construed pursuant to the laws of the State of New Jersey.

 

Section 19.5                             Successors and Assigns.  Except as
otherwise provided in this Lease, all of the covenants, conditions and
provisions of this Lease shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, personal representatives,
successors and assigns.

 

Section 19.6                             Name.  Tenant shall not, without the
written consent of Landlord, use the name of Perryville Corporate Park for any
purpose other than as the address of the business to be conducted by Tenant in
the Premises, and in no event shall Tenant acquire any rights in or to such
names.

 

Section 19.7                             Examination of Lease.  Submission of
this instrument for examination or signature to Tenant does not constitute a
reservation of or option for Lease, and it is not effective as a Lease or
otherwise until execution by and delivery to both Landlord and Tenant.

 

Section 19.8                             Reserved.

 

Section 19.9                             Defined Terms and Marginal Headings. 
The words “Landlord” and “Tenant” as used herein shall include the plural as
well as the singular.  If more than one person is named as Tenant, the
obligations of such persons are joint and several.  The marginal headings and
titles to the articles of this Lease are not a part of this Lease and shall have
no effect upon the construction or interpretation of any part hereof.

 

Section 19.10                      Prior Agreements.  This Lease and the letter
of understanding executed pursuant to Section 2.3 hereof contain all of the
agreements of the parties hereto with respect to any matter covered or mentioned
in this Lease, and no prior agreement, understanding or representation
pertaining to any such matter shall be effective for any purpose.  No provision
of this Lease may be amended or added to except by an agreement in writing
signed by the parties hereto or their respective successors in interest.

 

37

--------------------------------------------------------------------------------


 

Section 19.11                      Payment of and Indemnification for Leasing
Commissions.  The parties hereby acknowledge, represent and warrant that the
only real estate broker or brokers involved in the negotiation and execution of
this Lease is that, or are those named in Item I of the Basic Lease Provisions;
and that no other broker or person is entitled to any leasing commission or
compensation as a result of the negotiation or execution of this Lease.  Each
party shall indemnify the other party and hold it harmless from any and all
liability for the breach of any such representation and warranty on its part and
shall pay any compensation to any other broker or person who may be deemed or
held to be entitled thereto.  Landlord will not pay a broker commission to any
broker representing Tenant for any extensions of the Lease Term and/or
expansions of the Premises outside the original term of the Lease.

 

Section 19.12                      Severability of Invalid Provisions.  If any
provision of this Lease shall be held to be invalid, void or unenforceable, the
remaining provisions hereof shall not be affected or impaired, and such
remaining provisions shall remain in full force and effect.

 

Section 19.13                      Definition of the Relationship Between the
Parties.  Landlord shall not, by virtue of the execution of this Lease or the
leasing of the Premises to Tenant, become or be deemed a partner of or joint
venturer with Tenant in the conduct of Tenant’s business in the Premises or
otherwise.

 

Section 19.14                      Lease Modification.  Should any mortgagee
require a modification of this Lease, which modification will not bring about
any increased cost or expense to Tenant or in any other way substantially change
the rights and obligations of Tenant hereunder, Tenant agrees that this Lease
may be so modified.

 

Section 19.15                      Americans With Disabilities Act (“ADA”). 
Landlord shall be responsible for compliance with ADA in the Common Areas and
Tenant shall be responsible for compliance with ADA in the Premises to the
extent such compliance is required or compelled by Tenant’s particular manner of
use of the Premises; provided however, Tenant shall be responsible for
compliance with ADA in the applicable Common Areas in the event (i) the conduct
of Tenant’s business is unique to that of other tenants in the Building and
necessitates special requirements, or (ii) Tenant’s improvements in the Premises
thereby necessitate compliance with ADA in the Common Areas.  Landlord
represents and warrants that the Building and the Premises and all Common Areas
comply with legal requirements, including without limitation, ADA, fire, life
safety, environmental and OSHA.  Any improvements needed to satisfy compliance
with legal requirements (including bathrooms) shall not increase costs for
Tenant during the lease term or subsequent extensions

 

Section 19.16                      Estoppel Certificate.  Tenant shall, within
fifteen  (15) business days following receipt of a written request from
Landlord, execute, acknowledge and deliver to Landlord or to any lender,
purchaser or prospective lender or purchaser designated by Landlord a written
statement, in the form attached hereto as Exhibit D or in such other form as
Landlord may reasonably request, certifying (i) that this Lease is in full force
and effect and unmodified (or, if modified, stating the nature of such
modification), (ii) the date to which rent has been paid, (iii) that there are
not, to Tenant’s knowledge, any uncured defaults (or specifying such defaults if
any are claimed), and (iv) any other matters or state of facts reasonably
required respecting the

 

38

--------------------------------------------------------------------------------


 

Lease or Tenant’s occupancy of the Premises.  Any such statement may be relied
upon by any prospective purchaser or mortgagee of all or any part of the
Building.  In the event that Tenant fails to deliver to Landlord the aforesaid
certificate within the time period described hereinabove, then Tenant herein
unconditionally agrees that it shall be liable on demand to pay Landlord the sum
of $1,000.00 for each day that Tenant is late in delivering the aforesaid
certificate to Landlord, such sum to be as and for Landlord’s full and complete
liquidated and agreed monetary damages suffered by reason of Tenant’s failure to
timely deliver an estoppel certificate to Landlord.  In addition to the
foregoing, Landlord reserves the right to exercise any further rights or
remedies available to it under the Lease, at law or equity by reason of Tenant’s
default hereunder.

 

Section 19.17                      Memorandum of Lease.  Tenant shall not record
this Lease or any memorandum or short form of this Lease.

 

Section 19.18                      Force Majeure.  This Lease and the
obligations of Tenant to pay rent hereunder and perform all of the other
covenants and agreements hereunder on the part of Tenant to be performed shall
in no way be affected, impaired or excused because Landlord is unable to fulfill
or is delayed in fulfilling any of its obligations when such inability or delay
is occasioned by causes beyond its control, including, but not limited to, war,
invasion or hostility; work stoppages, boycotts, slowdowns or strikes; shortages
of materials, equipment, labor or energy; manmade or natural casualties; adverse
weather conditions or other acts of God; acts of omissions of governmental or
political bodies; or civil disturbances or riots.

 

Section 19.19                      Reserved.

 

Section 19.20                      Representations and Indemnifications.  Any
representations and indemnifications of Landlord contained in the Lease shall
not be binding upon (i) any mortgagee having a mortgage presently existing or
hereafter placed on the Building, or (ii) a successor to Landlord which has
obtained or is in the process of obtaining fee title interest to the Building as
a result of a foreclosure of any mortgage or a deed in lieu thereof.

 

Section 19.21                      Tenant’s Representations and Warranties.  The
undersigned represents and warrants to Landlord that (i) Tenant is duly
organized, validly existing and in good standing in accordance with the laws of
the state under which it was organized; (ii) all action necessary to authorize
the execution of this Lease has been taken by Tenant; and (iii) the individual
executing and delivering this Lease on behalf of Tenant has been authorized to
do so, and such execution and delivery shall bind Tenant.  Tenant, at Landlord’s
request, shall provide Landlord with evidence of such authority.

 

Section 19.22                      Parking.  Landlord shall provide to Tenant,
at Tenant’s sole cost and expense, with the following: (a) four (4) unreserved
parking spaces for every 1,000 square feet leased in the Building’s parking
facility, (b) ten (10) reserved parking spaces near the side entrance to the
Building, and (c) three (3) to four (4) parking spaces outside of the first
floor mechanical room as more particularly shown on Exhibit G hereto, subject to
approval from the local township.

 

39

--------------------------------------------------------------------------------


 

Section 19.23  Reserved.

 

Section 19.24  Reserved.

 

Section 19.25  Card Keys.  As of the Commencement Date, Landlord shall provide
no more than 133 card keys to Tenant for access to the Building by Tenant’s
employees at Landlord’s sole cost and expense.  In the event Tenant requires
additional or replacement card keys during the Term, same shall be provided by
Landlord to Tenant at Tenant’s expense.

 

Section 19.26  Janitorial Services.  Landlord agrees to provide janitorial
service to the Office Premises at Landlord’s sole cost and expense.  Tenant
shall be responsible for janitorial service of the Vivarium and Laboratory at
Tenant’s sole cost and expense, and Tenant shall be expressly prohibited from
having any waste from the Vivarium and/or laboratory brought into the Office
Premises for removal, except that non-biohazard waste from the Laboratory and
Vivarium may be placed in the office area of the Premises for removal as part of
routine cleaning.  If during the Term, Tenant elects to provide janitorial
service for the Office Premises, Tenant shall notify Landlord of the foregoing
election and Landlord agrees to reduce the Base Rent for the approximate
rentable square footage of the Office Premises at a rate of $0.50 per annum.

 

Section 19.27.  Renewal Option.

 

A.            Provided that at the time of the exercise of the option provided
for in this Section 19.27 and immediately prior to the expiration of the Lease
Term, this Lease shall be in full force and effect, the Tenant is in occupancy
of the Premises and no event of default exists hereunder, Tenant shall have the
right, by notice given to Landlord not less than nine (9) months prior to the
Expiration Date of the Lease Term, the time of giving of such notice to be of
the essence of this Lease, to extend the Term of this Lease for two
(2) additional periods of five (5) years (each period being the “Renewal
Term”).  If this Lease is so extended, all of the provisions of this Lease shall
continue in full force and effect during the Renewal Term (including Tenant’s
obligation to pay Additional Rent as provided for in this Lease and the Annual
Rental Adjustment as provided in Section 3.2), but Landlord shall have no
obligation to make or contribute to the cost of renovations, alterations or
improvements in or to the Premises.

 

B.            If the Lease Term shall be renewed as provided in subsection A for
the first Renewal Term then and in that event and in addition to additional rent
due under Article 3 (and utilizing the same Base Year as set forth therein),
Tenant shall pay Base Rent during the first Renewal Term (the “Renewal Term
Rent”) equal $15.00 per annum (except as otherwise set forth in Section 19.28
below), which Renewal Term Rent shall escalate at a rate of $0.50 per annum.  If
the Lease Term shall be renewed as provided in subsection A for the second
Renewal Term then and in that event and in addition to additional rent due under
Article 3 (and utilizing the same Base Year as set forth therein), Tenant shall
pay Renewal Term Rent during the second Renewal Term equal to the fair market
rental rate of the Premises (the “Fair Market Rental Rate”) and additional rent
shall be payable based upon a new Base Year, being the year after the year

 

40

--------------------------------------------------------------------------------


 

in which the second Renewal Term shall commence.  The Renewal Term Rent shall be
determined initially by Landlord in a notice to Tenant (the “Renewal Notice”)
which notice shall contain Landlord’s determination of the Renewal Term Rent
(the “Landlord’s Determination”) and which Renewal Notice shall be delivered to
Tenant not later than one hundred eighty (180) days prior to the first day of
the second Renewal Term.  If Tenant disputes Landlord’s Determination, Tenant
shall deliver Tenant’s determination of the Fair Market Rental Rate (the
“Tenant’s Determination”) by notice delivered to Landlord (the “Notice of
Dispute”), not later than thirty (30) days after delivery to Tenant of the
Renewal Notice.  Failure by Tenant to dispute Landlord’s Determination within
thirty (30) days after receipt of the Renewal Notice, time being of the essence
as to such date, shall bind Tenant to such Landlord’s Determination.  If
Landlord disputes Tenant’s Determination by notice delivered to Tenant (the
“Landlord’s Notice”) within thirty (30) days after receipt of the Notice of
Dispute, Landlord and Tenant shall attempt to agree as to the Fair Market Rental
Rate within thirty (30) days after Tenant’s receipt of Landlord’s Notice.  If
Landlord and Tenant shall be unable to reach an agreement regarding the Fair
Market Rental Rate within said thirty (30) day period, the Fair Market Rental
Rate shall be determined by an arbitration proceeding as provided in subsection
C below.  For the purposes of this Lease, the term “Fair Market Rental Rate”
shall mean the annual fair market rental value for the Premises, for the
applicable term, taking into account all relevant factors including, without
limitation, (a) the size and location of the Premises, (b) the annual rental
rate then being charged by landlords to tenants in recent transactions for space
in comparable office buildings located in the Hampton, New Jersey area, and
(c) any tenant improvement allowances, brokerage commissions, base years,
construction time and all other lease concessions, which non renewing tenants
are then receiving in connection with the lease of comparable space in buildings
comparable to the Building in terms of age, quality, services, amenities,
quality of construction and appearance in the Western New Jersey I -78 Corridor.

 

C.            Any dispute between Landlord and Tenant as to the Renewal Term
Rent shall be determined in accordance with the procedures set forth in
subsection D below if the parties are unable to agree upon the Renewal Term
Rent.

 

D.            If within thirty (30) days after Tenant’s receipt of Landlord’s
Notice, Landlord and Tenant shall be unable to reach an agreement regarding the
Fair Market Rental Rate, Landlord and Tenant shall jointly select an independent
real estate appraiser (the “Appraiser”) whose fee shall be borne equally by
Landlord and Tenant.  In the event that Landlord and Tenant shall be unable to
jointly agree on the designation of the Appraiser within five (5) days after
they are requested to do so by either party, then the parties agree to allow the
American Arbitration Association, or any successor organization to designate the
Appraiser in accordance with the real estate arbitration rules, regulations
and/or procedures then obtaining of the American Arbitration Association or any
successor organization.

 

E.            The Appraiser shall conduct such hearings and investigations as he
may deem appropriate and shall, within thirty (30) days after the date of
designation of the

 

41

--------------------------------------------------------------------------------


 

Appraiser, choose either Landlord’s or Tenant’s Determination, and such choice
by the Appraiser shall be conclusive and binding upon Landlord and Tenant.  Each
party shall pay its own counsel fees and expenses if any, in connection with any
arbitration under this Section 19.27, including the expenses and fees of any
Appraiser selected by it in accordance with provisions of this Article.  Any
Appraiser appointed pursuant to this Section 19.27 shall be an independent real
estate appraiser with at least ten (10) years experience in leasing,
determination of rental rates therein in the Hampton, New Jersey area, and
valuation of properties which are similar in character to the Building.  The
Appraiser shall not have the power to add to, modify or change any of the
provisions of this Lease.

 

F.             It is expressly understood that any determination of the Fair
Market Rental Rate hereunder shall be based on the relevant factors and criteria
stated in subsection D of this Section 19.27.

 

G.            After a determination has been made of the Fair Market Rental Rate
for the Renewal Term, the parties shall execute and deliver to each other an
instrument setting forth the Fair Market Rental Rate (and the Renewal Term Rent
payable during the Renewal Term) as hereinabove determined.

 

H.            Unless and until the Fair Market Rental Rate shall be determined
in accordance with this Section 19.27, Tenant shall pay Renewal Term Rent for
the Premises at the Base Rent payable during the last year of the first Renewal
Term (in addition to any additional rent due and payable during such period
pursuant to the terms and conditions of this Lease).  Upon determination of such
rent by appraisal pursuant hereto, the rent so determined shall apply
retroactively to the Renewal Term commencement date, and, promptly after such
determination, (x) Tenant shall pay to Landlord, within thirty (30) days
following demand therefor, the excess, if any, of (a) the Renewal Term Rent, as
so determined, with respect to the period commencing on the Renewal Term
commencement date and terminating on the last day of the month during which such
determination occurs (the “Relevant Period”), over (b) the Renewal Term Rent
theretofore paid by Tenant with respect to the Relevant Period, or (y)  Landlord
shall pay to Tenant, within thirty (30) days following demand therefor, the
excess, if any, of (a) such Renewal Term Rent actually paid by Tenant with
respect to the Relevant Period, over (b) the Renewal Term Rent, as so
determined, with respect to the Relevant Period or if not paid within such
thirty (30) day period, Tenant shall be entitled to credit such amount against
the payments of Base Rent next due hereunder.

 

Section 19.28.  Expansion Option.

 

A.           Provided Tenant is not in default hereunder beyond the giving of
notice and expiration of applicable grace periods expressly provided for in this
Lease and this Lease shall be in full force and effect, then at any time during
the first three (3) Lease Years from and after the Rent Commencement Date,
Tenant shall have the continuous right and option (the “Expansion Option”) to
lease the remaining vacant portions of the first (1st) floor or the second (2nd)
floor of the of the Building as more particularly

 

42

--------------------------------------------------------------------------------


 

described on Exhibit F annexed hereto and made a part hereof (collectively the
“Expansion Space”).  Notwithstanding the foregoing, Tenant’s Expansion Option is
subject to the superior rights of the following current tenants in the
Building:  Malick & Scherer, Marsulex Environmental Technologies, and
Ikaria, Inc.

 

B.           Tenant shall have given written notice to Landlord of its intent to
exercise the Expansion Option in accordance with Section 17.1 above (the
“Expansion Intent Letter”), which Expansion Intent Letter shall have been
received by Landlord not less than thirty (30) days prior to the date Tenant
wishes to occupy the Expansion Space within the first three (3) Lease Years from
and after the Rent Commencement Date.

 

C.            If Tenant shall exercise the Expansion Option in accordance with
the provisions of this Section, this Lease shall be amended to include the
Expansion Premises upon all the terms, covenants, and conditions contained in
the Lease, except that (i) the Base Rent payable for the Expansion Space shall
be equal to the then escalated rent under this Lease at the time Tenant takes
possession of the Expansion Space, and (ii) the term for the Expansion Space and
the Premises shall be extended for a term of five (5) years from the date Tenant
takes possession of the Expansion Space.

 

D.            Notwithstanding the provisions of the Section 19.27(B) above, in
the event Tenant exercises the first Renewal Option, the Renewal Rental Rate for
the Expansion Space and the Premises shall be equal to the then escalated rent
under this Lease as of the commencement of the first Renewal Term, which rate
shall escalate at the rate of $0.50 per annum.

 

Section 19.29.  Right of First Offer.

 

A.            Provided that Tenant shall not be in default under any of the
terms and conditions of the Lease beyond the expiration of all applicable notice
and cure periods expressly provided for in this Lease and this Lease shall be in
full force and effect, then Tenant shall have the continuous right to lease any
portion of space in the Building (collectively the “ROFO Premises”), which is
reasonably capable of being subdivided for Tenant’s use and occupancy, if, as,
and when it becomes vacant and available for leasing, from time to time, during
the term of this Lease and is not (or has not been) leased or committed to, and
leasing rights or option rights therein have not been given or committed to, any
other party now occupying or at any time occupying or leasing or proposing to
lease the ROFO Premises.

 

B.            Landlord shall give written notice to Tenant of the availability
of the ROFO Premises for leasing by Tenant after Landlord elects to lease such
space (“Landlord’s ROFO Notice”).  Tenant shall then have a period of fifteen
(15) business days from receipt of Landlord’s ROFO Notice to deliver written
notice to Landlord of Tenant’s exercise of its option to lease the ROFO Premises
on and for the terms contained herein and in Landlord’s ROFO Notice (“Tenant’s
ROFO Notice”).  If Tenant shall duly exercise its option within the time and the
manner specified in this subparagraph, and there shall not then be existing a
default beyond any applicable cure period by the Tenant under this Lease, then
within ten (10) business days of receiving

 

43

--------------------------------------------------------------------------------


 

Tenant’s ROFO Notice, Landlord shall deliver to Tenant a written lease agreement
or amendment of this Lease for the ROFO Premises containing the terms of the
proposed lease for the ROFO Premises, including, without limitation, the rent
(which shall be equal to the then escalated rental rate for the Premises) and
the term (which shall term shall expire co-terminously with this Lease).  All
notices to be given by Landlord and Tenant hereunder shall be given in
accordance with Section 17.1 of this Lease, with time being of the essence.

 

Section 19.30.  Roof Rights. Provided Tenant complies with the provisions of
Article 7 (Alterations) and Article 9 (Insurance) hereof, Landlord hereby grants
Tenant the right, at Tenant’s sole cost and expense but without additional
charge to Tenant during the Lease Term, to install on the roof of the Building,
in locations approved by Landlord, (a) no more than one (1) satellite dish each
not to exceed eighteen inches (18”) in diameter and antenna, together with the
ancillary equipment cables from same to the Premises (collectively the
“Satellite Dish”), and (b) exhaust fans and mechanical equipment incidental to
Tenant’s business operations.  Landlord will coordinate with Tenant’s vendor and
building roofer to install such equipment in order to insure the warranty for
the Building roof remains in effect after such installation and upon removal at
the end of the Term.  Tenant shall be responsible, at its sole cost and expense,
for the maintenance, repair and replacement of the Satellite Dish, fans and
equipment at all times throughout the term of this Lease.  Tenant shall be
responsible for procuring whatever license or permits may be required for the
use of the Satellite Dish, fans or operation of any equipment served thereby. 
Tenant hereby agrees that on or before the Expiration Date, it shall remove the
Satellite Dish, fans and equipment from the roof of the Building and restore the
roof to its original condition, ordinary wear and tear excepted.

 

Section 19.31.  Cafeteria.  Landlord hereby agrees that during the Lease Term
and any renewal terms thereof, Landlord shall continuously operate cafeteria
facilities in the Building.

 

Section 19.32.  Permit Contingency. As used in this Lease, the term “Permits”
shall mean any and all permits, approvals, consents, certificates, variances or
licenses from the governmental authority having jurisdiction over the Building,
which are necessary to operate a Vivarium and Laboratory in the Premises.  In
the event that Tenant, after diligently and in good faith attempting to obtain
the Permits, is unable to obtain same by the date June 26, 2013 after the date
of this Lease (hereinafter referred to as the “Outside Contingency Date”) then
Tenant shall be permitted to terminate this Lease upon five (5) days written
notice to Landlord sent within three (3) days after the Outside Contingency Date
and upon such termination Landlord and Tenant shall have no further obligations
under this Lease and this Lease shall be deemed terminated.  Landlord shall
cooperate in Tenant’s efforts to obtain the Permits, at no cost to Landlord, and
shall sign such reasonable documents as shall be reasonably required by or
convenient for the applicable governmental authority.  Landlord’s cooperation
shall include, without limitation, the prompt sign-off on all filings or
submissions that require Landlord execution.

 

Section 19.33.  Installation of Hot Water Boiler.  Provided Tenant complies with
the provisions of Article 7 (Alterations) and Article 9 (Insurance) hereof,
Landlord hereby grants

 

44

--------------------------------------------------------------------------------


 

Tenant the right, at Tenant’s sole cost and expense but without additional
charge to Tenant during the Lease Term, to install a hot water boiler (the
“Boiler”) in Landlord’s mechanical room located on the first floor of the
Building.  In connection with the installation, use and operation of the Boiler,
Tenant agrees with the following: (i) Tenant shall be solely responsible for the
maintenance, repair, replacement and removal of the Boiler; (ii) Tenant shall
indemnify and hold Landlord harmless in connection with the installation, use,
removal and operation of the Boiler; (iii) Tenant shall be responsible for
making sure the Boiler complies with all applicable laws, including, but not
limited to, applying for and obtaining all necessary permits and approvals;
(iv) prior to the installation of the Boiler, Tenant shall provide Landlord with
proof of insurance covering the Boiler, naming Landlord as an additional insured
thereunder, as reasonably determined by Landlord; (v) Tenant shall maintain an
annual maintenance contract for the Boiler and provide Landlord evidence of the
same upon Landlord’s request thereof; and (vi) Tenant shall deliver to Landlord
detailed plans and specifications, if necessary, in connection with the
installation of the Boiler.

 

Section 19.34.  Counterparts.  This Lease may be executed in any number of
counterparts, each of which shall be deemed an original but all of which shall
constitute one Lease.  Furthermore, this Lease may be executed by a party’s
signature transmitted by facsimile or by electronic mail in pdf format (“pdf”),
and copies of this Agreement executed and delivered by means of faxed or pdf
signatures shall have the same force and effect as copies hereof executed and
delivered with original signatures.  All parties hereto may rely upon faxed or
pdf signatures as if such signatures were originals.

 

[The remainder of this page is left intentionally blank.  Signature page to
follow.]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

 

LANDLORD:

 

 

 

CROWN PERRYVILLE, LLC

 

 

 

By: Crown NJ, LLC, Its Managing Member

 

 

 

 

 

 

By:

/s/ Davar Rad

 

 

 Name:

Davar Rad

 

 

 Title:

Managing Member

 

 

 

 

 

 

 

 

TENANT:

 

 

 

CELLDEX THERAPEUTICS INC.

 

 

 

 

 

 

By:

/s/ Anthony Marucci

 

 

 Name:

Anthony Marucci

 

 

 Title:

President & C.E.O.

 

 

 

 

 

 

 

Tenant’s Tax Identification Number - 13-3191702

 

46

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE PREMISES

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LANDLORD’S WORK

 

Landlord agrees, at its sole cost and expense, to perform the following work in
the Premises using Building-standard materials (collectively the “Landlord’s
Work”):

 

1.             Replace all damaged and stained carpet tiles.

 

2.             Clean carpeting

 

3.             Replace damaged ceiling tiles.

 

4.             Replace damaged lighting fixtures.

 

5.             Provide and install double herculite doors for the Premises.

 

6.             Provide up to ten (10) office doors and associated hardware.

 

7.             Provide VAV boxes for the Office Premises.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RULES AND REGULATIONS

 

1.     The sidewalks, entrances, passages, courts, elevators, vestibules,
stairways, corridors or halls of the Building shall not be obstructed or used
for any purpose other than ingress and egress.

 

2.     No awnings or other projections shall be attached to the outside walls of
the Building.  No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of each tenant’s leased
premises other than Landlord standard drapes without Landlord’s prior written
approval, except with respect to Tenant initial tenant improvements.  All
electric ceiling fixtures hung in offices or spaces along the perimeter of the
Building must be flourescent, of a quality, type, design and bulb color approved
by Landlord.  Neither the interior nor the exterior of any windows shall be
coated or otherwise sunscreened without written consent of Landlord.

 

3.     No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by any tenant on, about or from any part of each
tenant’s leased premises or the Building without the prior written consent of
Landlord.  In the event of the violation of the foregoing by any tenant,
Landlord may remove or stop same without any liability, and may charge the
expense incurred in such removal or stopping to such tenant.  Standard interior
signs on doors and directory tablet shall be inscribed, painted or affixed for
each tenant by Landlord, and shall be of a size, color and style acceptable to
Landlord.  The directory tablet will be provided exclusively for the display of
the name and location of tenants only, and Landlord reserves the right to
exclude any other names therefrom.  Nothing may be placed on the exterior of
corridor walls or corridor doors other than Landlord’s standard lettering.

 

4.     The sashes, sash doors, windows, and doors that reflect or admit light
and air into halls, passageways or other public places in the Building shall not
be covered or obstructed by any tenant.

 

5.     The water and wash closets and other plumbing fixtures shall not be used
for any purpose other than those for which they were constructed, and no
sweepings, rubbish, rags, or other substances shall be thrown therein.  All
damages resulting from any misuse of the fixtures shall be borne by the tenant
who, or whose subtenants, assignees or any of their servants, employees, agents,
visitors or licensees shall have caused the same.

 

6.     No tenant shall mark, paint, drill into, or in any way deface any part of
such tenant’s leased premises or the Building.  No boring, cutting or stringing
of wires or laying of linoleum or other similar floor coverings shall be
permitted, except with the prior written consent of the Landlord and as the
Landlord may direct.

 

7.     No bicycles, vehicles, birds or other animals of any kind (other than
those to be kept in the Vivarium or the Laboratory) shall be brought into or
kept in or about the tenant’s leased

 

--------------------------------------------------------------------------------


 

premises, and no cooking shall be done or permitted by any tenant in its leased
premises, except that the preparation of coffee, tea, hot chocolate and similar
items for tenants and their employees shall be permitted provided power shall
not exceed that amount which can be provided by a 30 amp circuit.  No tenant
shall cause or permit any unusual or objectionable odors to be produced or
permeate its leased premises.

 

8.             No tenant shall use its premises for manufacturing or for the
storage of merchandise except as such storage may be incidental to the permitted
use of such leased premises.  No tenant shall occupy or permit any portion of
its leased premises to be occupied as an office for the manufacture or sale of
liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express written
consent of Landlord.  No tenant shall use its leased premises shall not be used
for lodging or sleeping or for any immoral or illegal purpose.

 

9.     No tenant shall make, or permit to be made any unseemly or disturbing
noises or disturb or interfere with occupants of this or neighboring buildings
or premises or those having business with them, whether by the use of any
musical instrument, radio, phonograph, unusual noise, or in any other way.  No
tenant shall throw anything out of doors, windows or down the passageways.

 

10.  No tenant, subtenant or assignee nor any of its servants, employees,
agents, visitors or licensees, shall at any time bring or keep upon its leased
premises any inflammable, combustible or explosive fluid, chemical or substance.

 

11.  No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanism thereof.  Each tenant must upon the termination of its tenancy,
restore to the Landlord all keys of stores, offices, and toilet rooms, either
furnished to, or otherwise procured by, such tenant and in the event of the loss
of keys so furnished, such tenant shall pay to the Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

 

12.  All removals or the carrying in or out of any safes, freight, furniture, or
bulky matter of any description must take place during the hours which Landlord
shall reasonably determine from time to time.  The moving of safes or other
fixtures or bulky matter of any kind must be done upon previous notice to the
superintendent of the Building and under his supervision, and the persons
employed by any tenant for such work must be acceptable to Landlord.  Landlord
reserves the right to inspect all safes, freight or other bulky articles to be
brought into the Building and to exclude from the Building all safes, freight or
other bulky articles which violate any of these Rules and Regulations or the
Lease of which these Rules and Regulations are a part.  The Landlord reserves
the right to prescribe the weight and position of all safes, which must be
placed upon supports approved by Landlord to distribute the weight.

 

13.  No tenant shall purchase water, ice, towel, janitorial or maintenance or
other like services, from any person or persons not approved by Landlord.

 

--------------------------------------------------------------------------------


 

14.  Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord’s commercially reasonable opinion tends to impair the
reputation of the Building or its desirability as an office location, and upon
written notice from Landlord any tenant shall refrain from or discontinue such
advertising.

 

15.  Landlord reserves the right to require all persons entering the Building
between the hours of 6 p.m. and 8 a.m. and at all hours on Sunday and legal
holidays to register with Landlord’s security personnel.  Each tenant shall be
responsible for all persons entering the Building at tenant’s invitation,
express or implied.  Landlord shall in no case be liable for damages for any
error with regard to the admission to or exclusion from the Building of any
person.  In case of an invasion, mob riot, public excitement or other
circumstances rendering such action advisable in Landlord’s opinion, Landlord
reserves the right without any abatement of rent to require all persons to
vacate the Building and to prevent access to the Building during the continuance
of the same for the safety of the tenants and the protection of the Building and
the property in the Building.

 

16.  Any persons employed by any tenant to do janitorial work shall, while in
the Building and outside of its leased premises, be subject to and under the
control and direction of the superintendent of the Building (but not as an agent
or servant of said superintendent or of the Landlord), and such tenant shall be
responsible for all acts of such persons.

 

17.  All doors opening onto public corridors shall be kept closed, except when
in use for ingress and egress.

 

18.  The requirements of each tenant will be attended to only upon application
to the Office of the Building.

 

19.  Canvassing, soliciting and peddling in the Building are prohibited, and
each tenant shall report and otherwise cooperate to prevent the same.

 

20.  All office equipment of any electrical or mechanical nature shall be placed
by tenant in its leased premises in settings which will, to the maximum extent
possible, absorb or prevent any vibration, noise and annoyance.

 

21.  No air conditioning unit or other similar apparatus shall be installed or
used by any tenant without the written consent of Landlord.

 

22.  There shall not be used in any space, or in the public halls of the
Building, either by any tenant or others, any hand trucks except those equipped
with rubber tires and rubber side guards.

 

23.  No vending machine or machines of any description shall be installed,
maintained or operated upon a tenant’s leased premises without the written
consent of Landlord.

 

24.  The scheduling of Tenant move-ins shall be subject to the reasonable
discretion of Landlord.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ESTOPPEL CERTIFICATE

 

[Date]

 

Re:                                   Lease by
                                                     as tenant (“Tenant”) for
space at Perryville III at Perryville Corporate Park, Hampton, New Jersey

 

Gentlemen:

 

The undersigned Tenant does hereby certify to you as follows:

 

a.     The Lease consists only of the documents identified in items 1 and 2 on
Schedule A attached hereto (“Schedule A”).

 

b.     The Lease is in full force and effect and has not been modified,
supplemented, or amended as indicated in Item 2 on Schedule A.

 

c.     Tenant has not given the landlord written notice of any dispute between
the landlord and Tenant or that Tenant considers the landlord in default under
the Lease.

 

d.     Tenant does not claim any offsets or credits against rents payable under
the Lease.

 

e.     Tenant has not paid a security or other deposit with respect to the
Lease, except as shown in Item 3 on Schedule A.

 

f.     Tenant has fully paid rent on account of the month of
                                      ,                 ; the current base rent
under the Lease is as shown in Item 4 on Schedule A.

 

g.     Tenant has not paid any rentals in advance except for the current month
of                                 ,                         .

 

h.     The term of the Lease will terminate on the dates indicated in Item 5 on
Schedule A.

 

--------------------------------------------------------------------------------


 

i.      Except as shown in Item 6 on Schedule A, Tenant has no right of first
refusal, right of first offer, or option to lease space in addition to the
premises demised under the Lease.

 

 

 

[TENANT NAME]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

(i.)

Lease:

Landlord:
Tenant:
Suite #:
Date:



 

(ii.)

Modifications and/or Amendments

 

 

 

 

Date:
Date:
Date:

 

 

 

(iii.)

Security Deposit
(currently held
by Landlord)

$ 

 

 

 

(iv.)

Monthly Base Rent
for current term
of Lease

$ 

 

 

 

(v.)

Commencement Date:
Termination Date:

 

 

 

 

(vi.)

Right of first refusal
or first offer
or option to lease
additional space

 

 

(if none, state “None”)

 

 

 

 

 

If  “yes”, does such right or option still exist or  has such right or option
been exercised or waived?

 

 

 

Still Exists

Exercised

Waived:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BASE RENT

 

LEASE YEAR

 

BASE RENT PER
SQUARE FOOT 

 

ANNUAL
BASE RENT

 

MONTHLY
BASE RENT

 

1

 

$

12.00

 

$

400,356.00

 

$

33,363.00

 

2

 

$

12.50

 

$

417,037.50

 

$

34,753.13

 

3

 

$

13.00

 

$

433,719.00

 

$

36,143.25

 

4

 

$

13.50

 

$

450,400.50

 

$

37,533.38

 

5

 

$

14.00

 

$

467,082.00

 

$

38,923.50

 

 

Tenant shall receive a rent credit from the Commencement Date up to and
including the last day of the fifth (5th) month following the Rent Commencement
Date

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

EXPANSION SPACE

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

PARKING PLAN

 

--------------------------------------------------------------------------------